--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MINING OPTION AGREEMENT
(Mercedes Property)
 


 
THIS MINING OPTION AGREEMENT made as of 30th of April, 2011 (the “Agreement”);
 
BY AND BETWEEN:
 
BROOKMOUNT EXPLORATIONS INC., a Nevada corporation  having an address of 1465
Slater Road, P.O. Box 5007, Ferndale, Washington 98249.
 (the “ Optionor”)
 
OF THE FIRST PART
 
AND:
 

 
PANA-MINERALES S.A., a Nevada corporation, of Primera Calle El Carmen, EDF. PH
Villa Medici, Apt. 28, Torre C, Panama, Rep. of Panama.
 (the “Optionee”)
 
OF THE SECOND PART
 
 
AND

 


 
PETER FLUECK, an individual having an address of 18912-121st Ave., Edmonton,
Alberta (“Flueck”)
 
BROOKMOUNT EXPLORATION PERU S.A.C.,  a company incorporated pursuant to the laws
of Peru and a wholly owned subsidiary of Brookmount Explorations Inc.
(“Brookmount S.A.”)
(collectively the “Trustees”)
 
 
OF THE THIRD PART

 
BACKGROUND
 
A.  
The Optionor is the beneficial owner of the claims comprising the Property more
particularly detailed on Schedule A appended hereto (the Property”).

 
B.  
Brookmount S.A. is a wholly owned subsidiary of the Optionor and holds title to
certain of the claims, more particularly described on Schedule A appended hereto
for the Optionor.

 
C.  
Flueck as Trustee for the Optionor holds title to those claims more particularly
described on Schedule A appended hereto.

 
D.  
The Optionee wishes to option the Property from the Optionor.

 



 
1

--------------------------------------------------------------------------------

 
 
E.  
The Trustees have agreed to hold the Property in trust as directed by the
Optionor and Optionee collectively and to abide by all of the terms of this
Mining Option Agreement (the “Agreement”) in regards to the Property.

 
In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration (the receipt and sufficiency of which is
hereby acknowledged by each of the parties) the parties hereto covenant and
agree each with the other as follows:
 
1. Interpretation
 
1.1. Definitions.  In this Agreement:
 
(a)  
“Acts” means all legislation, as amended from time to time, of the jurisdiction
in which the Property is located, applicable to the Property, including title
to, and Mining Operations on, the Property.

 
(b)  
 “Agreement” means this agreement, including the recitals, and schedules, all as
amended, supplemented or restated from time to time.

 
(c)  
“AMI” means the area outlined in this Agreement or the Schedules hereto  and
shall constitute an Area of Mutual Interest, between the Optionor and the
Optionee and any Operator  which shall remain in force and effect for the term
of this Agreement, and any Operating Agreement or Joint Venture Agreement which
shall survive this Agreement.

 
(d)  
“Approval Date” means the date which is the first Business Day after all the
applicable Regulatory Authorities have issued their Regulatory Approvals.

 
(e)  
 “Business Day” means a day other than a Saturday, Sunday or statutory holiday
in the United States of America.

 
(f)  
“Effective Date” means April 1, 2011.

 
(g)  
“Encumbrances” means security interests, liens, royalties, charges, mortgages,
pledges and encumbrances of any nature or kind whatsoever, whether written or
oral, direct or indirect.

 
(h)  
 “Expenditures” means all costs, expenses and charges, direct or indirect, of or
incidental to the Mining Operations incurred by the Optionee, which costs,
expenses and charges shall be determined in accordance with the Optionee’s
accounting practices applicable from time to time to the extent that those
practices are consistent with Canadian generally accepted accounting principles.

 
(i)  
“Government” means any federal, provincial, regional, municipal or other
government, governmental department, regulatory authority, commission, board,
bureau, agency or instrumentality that have lawful authority to regulate or
administer or govern a business, property or affairs of any person, and for the
purposes of this Agreement also includes any corporation or other entity owned
or controlled by any of the foregoing and any stock exchange in which shares of
a party are listed for trading.

 
(j)  
“MDU” means map designated unit.

 
(k)  
“Minerals” means the end products produced or derived from operating the
Property as a mine.

 
(l)  
“Mining Operations” means every kind of work done on or in respect of the
Property or the Minerals derived from the Property during the Option Period by
or under the direction of the Optionee including, without limiting the
generality of the foregoing, the work of assessment, geophysical, geochemical
and geological surveys, studies and mapping, investigating, drilling, assaying,
prospecting, designing, examining, equipping, improving, surveying,
shaft-sinking, raising, cross-cutting and drifting, searching for, digging,
trucking, sampling, working and procuring


 
2

--------------------------------------------------------------------------------

 
 
minerals, ores and metals, surveying and bringing any mining claims to lease or
patent, reclaiming and all other work usually considered to be prospecting,
exploration, development, mining and reclamation work; in paying wages and
salaries of workers engaged in the work and in supplying food, lodging,
transportation and other reasonable needs of the workers; in paying assessments
or premiums for workers' compensation insurance, contributions for unemployment
insurance or other pay allowances or benefits customarily paid in the district
to those workers; in paying rentals, licence renewal fees, taxes and other
governmental charges required to keep the Property in good standing; in
purchasing or renting plant, buildings, machinery, tools, appliances, equipment
or supplies and in installing, erecting, detaching and removing them; mining,
milling, concentrating, rehabilitation, reclamation, and environmental
protections and in the management of any work which may be done on the Property
or in any other respect necessary for the due carrying out of the prospecting,
exploration and development work.
 
(m)  
 “Operator” shall be Optionee, who may appoint a designated party to undertake
its duties and has the meaning as set out in Schedule “B” appended hereto.

 
(n)  
“Option” has the meaning set out in Section 3.1 of this Agreement.

 
(o)  
“Option Period” means the period commencing on the Effective Date and ending on
the earlier of April 30, 2013, and the date on which the Option is terminated or
lapses in accordance with this Agreement.

 
(p)  
“Promissory Note” means a promissory note to be payable to the Optionee by the
Optionor pursuant to the terms of this Agreement, a copy of which is appended as
Schedule “C” hereto.

 
(q)  
“Permitted Encumbrance” means

 
(i)  
easements, rights of way, servitudes or other similar rights in land including,
without limiting the generality of the foregoing, rights of way and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electrical light, power, telephone, telegraph or cable television conduits,
poles, wires and cables;

 
(ii)  
the right reserved to or vested in any Government or Regulatory Authority or
other public authority by the terms of any or by any statutory provision, to
terminate, revoke or forfeit any of the lease or mining claims or to require
annual or other periodic payments as a condition of the continuance thereof;

 
(iii)  
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate in any manner, and all applicable laws,
rules and orders of any governmental authority;

 
the reservations, limitations, provisos and conditions in any original grants
from the Crown or interests therein and statutory exceptions to title.
 
(iv)  
“Property” means all of the subject claims in the District of Comas, Province of
Concepcion, Department of Junin, in the Republic of Peru more particularly
described in Scheduled “A” attached hereto, and, when the context so implies,
the lands and premises subject thereto, and includes any replacement or
successor permit or claims, and all mining leases and other mining interests
derived from any such permit covering the same area of land.

 
(r)  
 “Regulatory Authorities” means any and all securities regulatory authorities
having jurisdiction over this Agreement and the transactions contemplated
herein.

 
1.2. Headings.  The division of this Agreement into Sections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this
 
 
3

--------------------------------------------------------------------------------

 
 
Agreement and not to any particular Article, Section or other portion hereof and
includes any variation or amendment hereto from time to time and any agreement
supplemental hereto.  Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.
 
1.3. Legislation.  Any reference to a provision in any legislation is a
reference to that provision as now enacted, and as amended, re-enacted or
replaced from time to time, and in the event of such amendment, re-enactment or
replacement of any reference to that provision shall be read as referring to
such amended, re-enacted or replaced provision.
 
1.4. Extended Meanings.  In this Agreement words importing the singular number
only shall include the plural and vice versa, words importing the masculine
gender shall include the feminine and neuter genders and vice versa and words
importing persons shall include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations. All references to mineral claims
shall include map designated units.
 
1.5. Currency.  All references to currency herein are to lawful money of the
U.S, unless otherwise specified.
 
1.6. Non-Merger. The provisions contained in this Agreement shall survive the
Effective Date and the completion of the transactions contemplated by this
Agreement and shall not merge in any conveyance, transfer, assignment, novation
agreement or other document or instrument delivered pursuant hereto or in
connection herewith.
 
1.7. Construction Clause. This Agreement has been negotiated and approved by the
parties hereto, who may have retained independent counsel and, notwithstanding
any rule or maxim of construction to the contrary, any ambiguity or uncertainty
will not be construed against any party hereto by reason of the authorship of
any of the provisions hereof.
 
1.8. No partnership. Nothing contained in this Agreement shall be construed as
creating a partnership of any kind or as imposing on any party any partnership
duty, obligation or liability to any other party.
 
2. Representations, Warranties and Covenants
 
2.1. Representations, Warranties and Covenants of the Optionor and the
Trustees.  The Optionor represents, warrants and covenants to the Optionee that:
 
(a)  
the Optionor is a corporation duly incorporated, organized and subsisting under
the laws of Nevada with the corporate power to own its assets and to carry on
its business in the jurisdiction in which the Property is located;

 
(b)  
the Optionor and the Trustees have good and sufficient authority to enter into
and deliver this Agreement and to transfer its legal and beneficial interest in
the Property as required under this Agreement to the Optionee;

 
(c)  
there is no contract, option or any other right of another form binding upon the
Optionor or the Trustees to option, sell, transfer, assign, pledge, charge,
mortgage, explore or in any other way option, dispose of or encumber all or part
of the Property or any portion thereof or interest therein other than pursuant
to the provisions of this Agreement;

 
(d)  
the execution, delivery and performance of this Agreement by the Optionor and
the Trustees, and the consummation of the transactions herein contemplated will
not (i) violate or conflict with any term or provision of any agreements in
regard to the property entered into by the Optionor and the Trustees; (ii)
violate or conflict with any term or provision of any order of any court,
Government or Regulatory Authority or any law or regulation of any jurisdiction
in which the Optionor’s or Brookmount S.A.’s business is carried on; or (iii)
conflict with, accelerate the performance required by or result in the breach of
any agreement to which it is a party or by which it is currently bound;
 


 
4

--------------------------------------------------------------------------------

 

 
(e)  
the Optionor is the beneficial owner of 100% of the right, title and working
interest in and to the Property, which, to the best of the Optionor’s knowledge
without having made any inquiries, is free and clear of all Encumbrances except
for those Permitted Encumbrances;\

 
(f)  
the Trustees hold for the Optionor as registered owners,  the right and title to
100% of the working interest in and to those claims comprising the Property more
particularly described in Schedule B hereto,,

 
(g)  
the Property is properly and accurately described in Schedule “A” hereto and is
in good standing under the laws of the jurisdiction in which the Property is
located up to and including at least the expiry dates set forth in Schedule “A”;

 
(h)  
this Agreement has been duly authorized, executed and delivered by the Optionor
and the Trustees and constitutes a valid and binding obligation of the Optionor
and the Trustees enforceable against the Optionor and the Trustees in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought; and

 
(i)  
the Optionor and the Trustees shall, during the Option Period:

 
(i)  
in the case of the Optionor, promptly execute and deliver to the Optionee the
Promissory Note as required pursuant to the terms of this Agreement;

 
(ii)  
remain in good standing in the respective jurisdiction in which the Optionor and
Brookmount S.A. is registered, and all jurisdictions as required to hold the
Property, failure to do so will result in a default under this Agreement and the
Optionee shall have the right to register title to the Property in its name to
protect its interest in and to the Property;

 
(iii)  
promptly provide the Optionee with any and all notices and correspondence
from  Government or Regulatory Authorities in respect of the Property;

 
(iv)  
co-operate with the Optionee in obtaining any permits or licences required by
authorities in the jurisdictions in which the Property is situated;

 
(v)  
not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of the Optionee hereunder.

 
2.2. Representations, Warranties and Covenants of the Optionee.  The Optionee
represents, warrants and covenants to the Optionor that:
 
(a)  
the Optionee is a corporation duly incorporated, organized and subsisting under
the laws of Nevada with the corporate power to own its assets and will register
the required documentation, if required,  to carry on its business in the
jurisdiction in which the Property is located;

 
(b)  
the Optionee has all necessary power and authority to own or lease its assets
and carry on its business as presently carried on, to carry out its obligations
herein and to enter into this Agreement and any agreement or instrument referred
to in or contemplated by this Agreement and to do all such acts and things as
are required to be done, observed or performed by it, in accordance with the
terms of this Agreement and any agreement or instrument referred to in or
contemplated by this Agreement;

 
(c)  
the execution, delivery and performance of this Agreement by the Optionee, and
the consummation of the transactions herein contemplated will not (i) violate or
conflict with any


 
5

--------------------------------------------------------------------------------

 
 
term or provision of any of the articles, by-laws or other constating documents
of the Optionee; (ii) violate or conflict with any term or provision of any
order of any court, Government or Regulatory Authority or any law or regulation
of any jurisdiction in which the Optionee’s business is carried on; or (iii)
conflict with, accelerate the performance required by or result in the breach of
any agreement to which it is a party or by which it is currently bound;
 
(d)  
this Agreement has been duly authorized, executed and delivered by the Optionee
and constitutes a valid and binding obligation of the Optionee enforceable
against the Optionee in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought;

 
(e)  
the Optionee shall promptly apply for and use it reasonable best efforts to
obtain all approvals, orders or acceptances required in connection with this
Agreement, including, but not limited to those required by the Exchange, any
Government or Regulatory Authorities, the shareholders of the Optionee and the
Agency; and the Optionee shall deliver to the Optionor copies of all such
approvals, orders and acceptances, as the case may be, forthwith upon receipt of
them by the Optionee; and

 
(f)  
the Optionee shall, during the Option Period:

 
(i)  
promptly provide the Optionor and the Trustees with any and all notices and
correspondence from Government or Regulatory Authorities in respect of the
Property;

 
(ii)  
co-operate with the Optionor and the Trustees in obtaining any permits or
licences required by authorities in the regions which have authorization over
the Property;

 
(iii)  
deliver to the Optionor, from time to time, copies of any and all geological
reports and assay results that pertain to the Property, within thirty (30) days
of receipt of the aforementioned data;

 
(iv)  
not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of the Optionor hereunder; and

 
(v)  
maintain its corporate existence.

 
2.3. Reliance and Survival.  The representations, warranties and
acknowledgements set out in this Section 2 have been relied on by the parties in
entering into this Agreement.  All representations and warranties made herein
will survive the delivery of this Agreement to the parties and the completion of
the transactions contemplated hereby and, notwithstanding such completion, will
continue in full force and effect for the benefit of the parties to whom they
are provided, as the case may be, indefinitely.

 
6

--------------------------------------------------------------------------------

 
 
3. Grant of Option
 
3.1. Grant of Option. The Optionor grants to the Optionee an exclusive option
(the “Option”) with respect to the Property, for the period commencing on the
Effective Date and expiring on  April 30, 2013, subject to Sections 3.7 and 5
herein, to acquire an undivided fifty (50) percent interest in the Property.
This right may be exercised in the manner referred to in Section 9.
 
3.2. Consideration. In consideration of the grant of the Option, the Optionee
shall issue to the Optionor the cash payments on the terms as follows:
 
(i)  
$100,000 cash payment subject to receipt of a promissory note from Optionor in
the form attached hereto as Schedule “C”, upon execution of this Agreement;

 
3.3. Working Right. During the Option Period, the Optionee shall have the
exclusive working right on the Property, and to permit any other person or
persons as it may in its sole discretion decide to, enter on and conduct the
Mining Operations on the Property as the Optionee in its sole discretion may
decide. The Optionee shall have quiet and exclusive possession during the Option
Period with full power and authority to the Optionee, its servants, agents,
workers or contractors, to carry on Mining Operations in searching for minerals
in such manner as the Optionee in its discretion may determine, including the
right to erect, bring and install on the Property all buildings, plant,
machinery, equipment, tools, appliances or supplies as the Optionee shall deem
necessary and proper and the right to remove therefrom reasonable quantities of
rocks, ores and minerals and to transport them for the purposes of sampling,
metallurgical testing and assaying. The Optionee shall conduct all Mining
Operations in a careful and miner-like manner and in compliance in all material
respects with all Acts, regulations, by-laws, orders and judgments and all
applicable directives, rules, consents, permits, orders, guidelines and policies
of any Government or Regulatory Authority with jurisdiction over the Property.
 
3.4. Maintenance of the Option.  In order to maintain in force the Option
granted to it, and to exercise the Option, the Optionee must:
 
(a)  
incur Expenditures in an aggregate amount of $3,000,000 as follows:

 
(i)  
subject to section 3.6 herein, at least $2,000,000  before November 1, 2012,
with a minimum expenditure of $750,000.00 to be expended before April 30, 2012;

 
(ii)  
at least an additional $1,000,000 before April 30, 2013.

 
(b)  
during the Option Period, keep the Property in good standing by paying all
taxes, assessments and other charges and by doing all other acts and things that
may be necessary in that regard, which payments shall be made from the
Expenditures as detailed in 3.4(a) above.

 
Subject to section 3.6 herein, if the incurred Expenditures are less than the
required Expenditures as per Section 3.4, the Optionee must pay to the Optionor
an amount equal to the difference between the required Expenditures and the
Expenditures actually incurred by the Optionee (the “Shortfall Payment”)  by
certified cheque by the respective dates specified in all of Section 3.4  in
order to maintain the Option, in addition to the payment of an administration
fee equal to five (5) percent of the Shortfall Payment.
 
3.5 Lapse or acceleration of Option. In addition to the provisions of
termination set out in Section 5 herein, the Optionee may let the working right
and Option lapse by failing to incur Expenditures or perform any of the
obligations set out in Section 3.4, provided only that the Optionee’s
obligations under Section 5.3 are satisfied.  Further, the Optionee may
accelerate any or all of the Expenditures.
 
3.6 Earned Interest.  Upon the required cash payments and the completion of the
first exploration program as defined in 3.4(a)(i) above, in the amount of
$2,000,000, the Optionee shall earn an irrevocable twenty-five percent (25%)
interest in and to the Property.
 
3.7 Agency. Subject to and in accordance with this Agreement and Schedules “B”
and “C”, the Optionor hereby irrevocably appoints the Optionee or his assignee
to conduct the Mining Operations contemplated by this Agreement as agent for the
Optionee.  For greater certainty, the Optionee shall remain liable as principal
under this Agreement, notwithstanding the appointment of an agent for the
purpose of conducting the Mining Operations.

 
7

--------------------------------------------------------------------------------

 
 
4. Optionee Conduct
 
4.1. Maintenance of Property. During the Option Period, the Optionee shall carry
out sufficient assessment work to maintain the Property in good standing and pay
all taxes, assessments and other charges lawfully levied or assessed against the
Property, which expenditures shall be covered in the Expenditures defined in
3.4(a)  above. The Optionor shall transmit promptly to the Optionee any notices
pertaining to the taxes, assessments and other charges.
 
4.2. Abandonment. The Optionee may at any time, during the Option Period,
abandon any one or more of the claims which comprise the Property. The Optionee
shall give the Optionor notice in writing of any abandonment. If any of the
claims comprising the Property are abandoned (including the termination of this
Option Agreement without the Optionee having exercised the Option), the Optionee
will retransfer such claims to the Optionor (if they are then in the name of the
Optionee), which shall be in good standing for a period of at least ninety days
from the notice of abandonment.
 
4.3. Assessments. The Optionee shall, during the Option Period, in consultation
with the Optionor, file, in whole or in part, the assessment credits as may
become available from Mining Operations conducted on the Property during the
Option Period. If the Optionee and Optionor do not agree on the assessment
credits to be filed, the Optionee's decision shall prevail.
 
4.4. Insurance.
 
(a)  
The Optionee shall provide, maintain and pay for the following insurance which
costs shall be covered in the Expenditures defined in 3.4(a) above.  Said
insurance shall be placed with an insurance company or companies and in a form
as may be acceptable to the Optionor:

 
(i)  
comprehensive general liability insurance protecting the Optionee and Optionor
and their respective employees, agents, contractors, invitees and licencees
against damages arising from personal injury (including death) and from claims
for property damage which may arise directly or indirectly out of the operations
of the Optionee and Optionor under this Agreement, including coverage for
liability arising out of products, whether manufactured or supplied by the
Optionee and Optionor, completed operations, contingent employer's liability and
contractual liability, and

 
(ii)  
automobile insurance on the Optionee's owned and non-owned vehicles, if any,
protecting the Optionee and its employees, agents, contractors, invitees and
licencees against damages arising from bodily injury (including death) and from
claims for property damage arising out of the operations of the Optionee and
Optionor under this Agreement.

 
(b)  
Each policy of insurance contemplated in this Section shall:

 
(i)  
be in an amount which is  not less than $1,000,000 inclusive of any one
occurrence;

 
(ii)  
and the policy of insurance referred to in  Section 4.4(a)(i) shall:

 
1.  
include a standard form of cross-liability clause;

 
2.  
contain a clause waiving the insurer's right of subrogation against the
Optionor; and

 
3.  
indicate that the insurer will give the Optionor thirty days' prior written
notice of cancellation or termination of the coverage.

 




 
8

--------------------------------------------------------------------------------

 


 
(c)  
The Optionee shall provide the Optionor with such evidence of insurance as the
Optionor may request.

 
4.5. Access. The Optionee shall, during the Option Period, submit to the
Optionor periodic progress reports of Mining Operations completed on the
Property, which reports shall be submitted not less than quarterly on an annual
basis and shall provide the Optionor with access to all records, data and
information relating to the Property which is in the possession of the Optionee.
The Optionor may, at its own risk and expense and at reasonable times agreed to
by the Optionee, enter on the Property and examine the Mining Operations;
provided, that the Optionor will not, in the opinion of the Optionee, interfere
with it.
 
4.6. Environmental Matters. During the Option Period, the Optionee shall:
 
(a)  
receive, handle, use, store, treat, ship and dispose of any and all
environmental contaminants (as established from time to time by applicable
legislation or regulation or by-law) in strict compliance with all applicable
environmental, health or safety laws, regulations, order or approvals; and will
remove prior to the lapse or termination of the Option, from and off the
Property all environmental contaminants.

 
(b)  
not release into the environment, or deposit, discharge, place, or dispose of
at, on or near the Property any hazardous or toxic materials, substances,
pollutants, contaminants or wastes as a result of the mining operations
conducted by it; and

 
(c)  
not use the Property, not permit any other person to use the Property as a
landfill or waste disposal site.

 
4.7. Environmental assessment. Whenever requested by the Optionor, the Optionee
shall provide the Optionor with access, during reasonable business hours and on
reasonable prior notice, to the Property for the purpose of conducting an
environmental assessment of the Property, provided that the assessment is
conducted in a manner that will not unreasonably interfere with the Optionee’s
operations. The environmental assessment shall be at the Optionor’s sole
expense. If the environmental assessment conducted by the Optionor reveals any
release of hazardous substances on or under the Property that, in the opinion of
the Optionor, acting reasonably, occurred after the date hereof, then the
Optionor may give written notice to the Optionee of remedial measures as the
Optionor may, based on the results of the environmental assessment, consider
necessary, which measures the Optionee shall, at its expense, promptly
undertake. If the Optionee fails to undertake diligently the remedial measures
specified by the Optionor within 60 days of the receipt of notice, the Optionor
may undertake such remedial measures and the Optionee shall be liable to the
Optionor for any such costs related thereto.
 
5. Termination
 
5.1. Termination. The Option and this Agreement shall automatically terminate
and be of no force and effect if, during the Option Period:
 
(a)  
With the exception of a default under Section 5.1(b) herein, the Optionee is in
default in any material respect of any term or condition of this Agreement and
fails to cure such default within thirty (30) Business Days of receiving notice
from the Optionor specifying the particulars of such default;

 
(b)  
the Optionee fails to incur all of the Expenditures within the time periods set
out herein;

 
(c)  
the Optionee fails to carry out the assessment work or pay the taxes,
assessments and other charges described in Section 3.4 and fails to cure such
default within 30 days of receiving notice from the Optionor specifying the
particulars of such default;

 
(d)  
the Optionee fails to make the Exploration Program Advances as set out in this
Agreement; or

 
(e)  
the Optionee fails to file the required assessment credits in respect of the
Mining Operations in a timely manner, as prescribed herein and by the
jurisdiction to which fees must be paid.


 
9

--------------------------------------------------------------------------------

 
 
5.2. Any termination under this Section shall occur automatically, without any
further action by the Optionor. The lapse of the Option pursuant to this Section
shall not have the effect of forfeiting, terminating or waiving in any respect
the Optionee’s obligation to issue to the Optionor the Payment Shares in full.
 
5.3. Surrender of Rights.  Subject to Section 5.4, the Optionee may at any time
during the Option Period give the Optionor written notice of its intentions to
surrender all of its rights hereunder, whereupon the Option and this Agreement
shall terminate and the working right herein shall lapse.
 
5.4. Obligations on Termination.  Notwithstanding any other provisions of this
Agreement, in the event of lapse, termination or surrender of the Option and
termination of this Agreement, the Optionee shall:
 
(a)  
ensure that any claims or map designated units comprising the Property are in
good standing for a period of at least 90 days from the lapse, termination or
surrender of the Option and/or this Agreement, as the case may be, and upon
request of the Optionor, retransfer the Property to the Optionor (if it is then
in the name of the Optionee) free and clear of all Encumbrances;

 
(b)  
ensure that the Property is in at least the same state concerning environmental
and hazardous conditions as the Property was on the date of this Agreement and
that it is free and clear of all liens, claims and encumbrances that may have
been created by the Optionee;

 
(c)  
deliver to the Optionor any and all reports, maps, assessment reports and maps,
samples, assay results, drill cores, data and other information of any kind
whatsoever pertaining to the Property or related to Mining Operations which have
not been previously delivered to the Optionor;

 
(d)  
remove all materials supplies and equipment from the Property; provided however,
that the Optionor may at the cost of the Optionee, dispose of any such
materials, supplies or equipment not removed from the Property within 90 days of
receipt of such notice by the Optionee; and

 
(e)  
not engage in any form of conduct, or make any statements or representations
that disparage or may disparage or otherwise harm the Optionor’s reputation,
good will or commercial interest.

 
5.5. Survival of provisions. The Optionee and Optionor shall remain liable to
one another for all claims, matters, demands and causes of action arising prior
to the termination of this Agreement that relate in any way to the provisions of
this Agreement, and in particular, without limiting the generality of the
foregoing, the provisions of Section 6 and section 3.2 of this Agreement shall
survive any termination of this Agreement.
 
6. Indemnification
 
6.1. Indemnity.
 
(a)  
The Optionee shall and does hereby indemnify and save the Optionor harmless from
and against all losses, liabilities, claims, demands, damages, expenses, suits,
injury or death in any way referable to Mining Operations conducted by or on
behalf of the Optionee after the date hereof; provided that the Optionor shall
not be indemnified for any loss, liability, claim, demand, damage, expense,
suit, injury or death resulting from the negligence or wilful misconduct of the
Optionor or its employees, agents or contractors. For further clarity, the
parties intend that the Optionee shall be responsible for all liabilities, known
or unknown, contingent or otherwise, which were incurred or arose during the
Option Period, relating to or arising out of:

 
(i)  
the conduct of activities in, on or under the Property;

 
(ii)  
the environmental protection, clean-up, remediation, and reclamation of the
Property including, but not limited to, the obligations and liabilities arising
out of or related to:

 
1.  
the disturbance or contamination of land, water (above or below surface) or the
environment by exploration, mining, processing or waste disposal activities;


 
10

--------------------------------------------------------------------------------

 
 
2.  
any failure to comply with all past, current or future governmental or
regulatory authorizations, licenses, permits, and orders and all
non-governmental prohibitions, covenants, contracts and indemnities;

 
3.  
any act or omission causing or resulting in the spill, discharge, leak,
emission, ejection, escape, dumping or release of hazardous or toxic substances,
materials, or wastes as defined in any federal, provincial, or local law or
regulation in connection with or emanating from the Property; and

 
4.  
the long-term reclamation and remediation of the Property and the care and
monitoring of the Property, and the posting and maintaining of bonds or other
financial assurances required in connection therewith.

 
(b)  
Each party hereto shall indemnify and save harmless the other, as well as its
officers, directors and shareholders, from and against any and all claims,
losses, liabilities, damages, fees, fines, penalties, interests, deficiencies,
costs and expenses, of any nature or kind whatsoever (collectively, the
“Claims”), arising by virtue or in respect of any breach of covenant contained
herein or failure to comply with any provision herein, or any inaccuracy,
misstatement, misrepresentation or omission made by such party in connection
with any matter set out herein, and any and all actions, suits, proceedings,
demands, claims, costs, legal and other expenses related or incidental thereto.

 
(c)  
Notwithstanding any other provision of this Agreement and any termination of
this Agreement, the indemnities provided herein shall remain in full force and
effect until all possible liabilities of the persons indemnified thereby are
extinguished by the operation of law and will not be limited to or affected by
any other indemnity obtained by such indemnified persons from any other person.

 
(d)  
No investigation made by or on behalf of either of the parties hereto at any
time shall have the effect of waiving, diminishing the scope of or otherwise
affecting any representation, warranty or covenant made by the other party
herein or pursuant hereto.  No waiver by either of the parties hereto of any
condition herein, in whole or in part, shall operate as a waiver of any other
condition herein.

 
7. Force majeure
 
7.1. Force majeure. Notwithstanding anything contained in this Agreement to the
contrary, if any party is prevented from or delayed in performing any obligation
under this Agreement and failure is occasioned by any cause beyond its
reasonable control, excluding only lack of finances then, subject to Section
7.2, the time for the observance of the condition or performance of the
obligation in question shall be extended for a period equivalent to the total
period the cause of the prevention or delay persists or remains in effect
regardless of the length of the total period.
 
7.2. Notice. Any party claiming suspension of its obligations shall promptly
notify the other party to that effect and shall take all reasonable steps to
remove or remedy the cause and effect of the force majeure described in the
notice in so far as it is reasonably able so to do and as soon as possible;
provided, that the terms of settlement of any labour disturbance or dispute,
strike or lock-out shall be wholly in the discretion of the party claiming
suspension of its obligations by reason thereof; and that party shall not be
required to accede to the demands of its opponents in any labour disturbance or
dispute, strike or lock-out solely to remedy or remove the force majeure thereby
constituted.
 
7.3. Extension. The extension of time for the observance of conditions or
performance of obligations as a result of force majeure shall not relieve the
Optionee from its obligations to keep the Property in good standing, and to
issue the Payment Shares within the prescribed periods.

 
11

--------------------------------------------------------------------------------

 
 
8. Financial Reporting
 
8.1. Audit. An audit shall be prepared annually by the Optionee.  Each annual
audit shall be final and not subject to adjustment unless the Optionor delivers
to the Optionee written exceptions in reasonable detail within six months after
the Optionor receives the report.  The Optionor shall not have access to any
books and records of the Optionee.  The audit shall be conducted by a chartered
or certified public accountant of recognized standing.  The Optionee shall have
the right to condition access to its books and records on execution of a written
agreement by the auditor that all information will be held in confidence and
used solely for purposes of audit and resolution of any disputes related to the
Report.  A copy of the Optionor’s report shall be delivered to the Optionee upon
completion, and any discrepancy between the amount actually paid by the Optionee
and the amount which should have been paid according to the Optionor’s report
shall be paid in a timely manner, one party to the other.  If the discrepancy
requires a payment to the Optionor of an amount in excess of 10% of the amount
which was paid to the Optionor for the audited period, the entire cost of the
audit shall be borne by the Optionee, and the Optionee shall reimburse the
Optionor accordingly; otherwise, the Optionor shall bear the entire cost of the
audit.
 
8.2. No restriction on staking.  Nothing contained in this Agreement shall have
the effect of restricting in any way the entitlement of the Optionor to stake or
otherwise acquire, directly or indirectly, interests and rights in MDUs and
mining claims, and licenses, leases, grants, concessions, permits and patents
relating to a mineral property.  However, any mineral properties shall be
subject to the AMI as defined herein.
 


 
9. Formation of Joint Venture
 
9.1. Option Exercise. If the Optionee has made the payments referred to in
Section 3.2 and incurred the Expenditures referred to in Section 3.4, all within
the prescribed periods, and filed the required assessment credits as
contemplated herein, then the Optionee has the right, by giving written notice
to the Optionor on or before April 30, 2013, to become the owner of a 50%
undivided interest in all or that part(s) of the Property as the Optionee may
elect.
 
9.2. Joint Venture. If the Optionee exercises its right under Section 9.1, and
becomes the owner of a 50% undivided interest in the Property, the Optionee and
Optionor shall be deemed conclusively without executing any further agreement,
to have formed a joint venture (the “Joint Venture”) for the purposes of further
exploring the Property and, if deemed warranted, of developing, constructing and
operating a mine on the Property or a part of it and marketing the Minerals
derived therefrom all according to the terms and conditions contained in a joint
venture agreement in the form attached hereto as Schedule “D”  (the “Joint
Venture Agreement”).  The Joint Venture Agreement shall govern the subsequent
relationship of the Optionee and Optionor in all subsequent Mining Operations on
the Property. Each party shall use its reasonable best efforts to execute and
deliver to the other, promptly after the Optionee exercises its right under
Section 9.1, the Joint Venture Agreement.
 
9.3. Initial interests and expenditures. On the date of formation of the Joint
Venture the parties shall, for purposes of the Joint Venture Agreement, be
deemed to have the following initial interest and to have incurred, as prior
exploration costs, moneys under this Option Agreement in the amounts
as  follows:
 



 
 
Undivided Interest
 
Deemed Expenditures
Optionee
50%
$1,500,000
Optionor
50%
$1,500,000

 
9.4. Title to Property. The title to the Property shall be recorded on the
formation of the Joint Venture in each of the names of the Optionor and Optionee
as to their respective undivided interests.
 
 
12

--------------------------------------------------------------------------------

 
 
10. Notices & Payments
 
10.1. Notice.  Any demand, notice or other communication (the “Notice”) to be
made or given in connection with this Agreement shall be made or given in
writing and may be made or given by personal delivery or facsimile addressed to
the recipient at the addresses or facsimile numbers of the parties provided on
the first page of this Agreement or such other address or individual as may be
designated by notice by any party to the other.  Any Notice made or given by
personal delivery shall be conclusively deemed to have been given on the day of
actual delivery thereof, and if made or given by facsimile, on the day, other
than a day which is not a Business Day, following the day it was sent. 
 
10.2. Payments.  Payments hereunder shall be made addressed to the recipient at
the addresses of the recipient parties provided on the first page of this
Agreement or such other address or individual as may be designated by notice by
the recipient party in accordance with Section 10.1.  If any payment herein
becomes due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day.
 
11. Public Announcements
 
11.1. Public Announcements.  The Optionee shall not, without the prior consent
of the Optionor, make any disclosure regarding the existence, purpose, scope,
content, terms or conditions of this Agreement or other agreements relating
thereto save to the extent such disclosure comprises information substantially
already publicly available or unless it is necessary for any party to make such
disclosure in order to comply with a statutory obligation or the requirements of
a competent government or statutory agency or Regulatory Authority; provided
that, where practicable, a copy of any proposed announcement or statement shall
be furnished to the Optionor in advance of the proposed date of publication, and
the Optionee shall make every reasonable effort to incorporate the Optionor’s
comments prior to dissemination.
 
12. General Provisions
 
12.1. Entire Agreement.  This Agreement, including all the Schedules hereto,
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes any and all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements among the parties in
connection with the subject matter hereof except as specifically set forth
herein and therein. Each party acknowledges that this Agreement is entered into
after full investigation and that no party is relying on any statement or
representation made by any other which is not embodied in this agreement. Each
party acknowledges that it shall have no right to rely on any amendment,
promise, modification, statement or representation made or occurring subsequent
to the execution of this Agreement unless it is in writing and executed by each
of the parties.
 
13. Authority.   Each party represents and warrants to the other party that it
has the authority to enter into this Agreement and that execution and delivery
of this Agreement has been duly approved by resolution of the board of
directors.  Each individual (the “Authorized Signatory”) executing this
Agreement on behalf of each party represents and warrants that he or she is duly
authorized to execute and deliver this Agreement on behalf of said party.
 
13.1. Assignment of Interest.  Neither the Optionee or the Optionor may sell,
transfer or otherwise dispose of all or any portion of its interest in and to
the Property and this Option Agreement without the prior written consent of the
other party, being the Optionor and Optionee respectively, which consent may not
be unreasonably withheld.

 
13

--------------------------------------------------------------------------------

 
 
13.2. First Right of Refusal.  The Optionor shall grant to the Optionee the
first right of refusal to purchase or option the Optionor’s interest in the
Property on terms which shall have been offered by any third party.  The
Optionor shall give notice to the Optionee of his intent to sell and the
Optionee shall have 30 days to meet the terms of the agreement to sell and to
pay any consideration required thereunder.
 
13.3. Right to Purchase.  In the event of Optionor’s insolvency or bankruptcy,
the Optionee shall have the right to purchase at fair market value, based on an
independent third party appraisal, the Optionor’s interest and rights to the
Property.
 
13.4. Encumbrances. During the Option Period, neither the Optionor nor the
Optionee shall grant an Encumbrance, other than a Permitted Encumbrance, in
their respective interest in the Property.
 
13.5. Confidentiality of information. During the Option Period, the Optionee
shall keep all information and data concerning or derived from the Mining
Operations confidential and, except to the extent required by law, regulation or
policy of any Regulatory Authority, or in connection with the filing of an
annual information form or a prospectus by the Optionee or any of its
Affiliates, no information derived from the Mining Operations shall be disclosed
to any person other than an Affiliate without the prior consent of the Optionor,
which consent shall not unreasonably be withheld or delayed. Each party shall,
where practicable, use reasonable commercial efforts to cause the text of any
news releases or other public statements which a party desires to make with
respect to the Property to be made available to the other party prior to
publication and the other party shall have the right to make suggestions for
changes therein.
 
13.6. Waiver.  The failure of a party in any one or more instances to insist
upon strict performance of any of the terms of this Agreement or to exercise any
right or privilege arising under it shall not preclude it from requiring by
reasonable notice that any other party duly perform its obligations or preclude
it from exercising such a right or privilege under reasonable circumstances, nor
shall waiver in any one instance of a breach be construed as an amendment of
this Agreement or waiver of any later breach.
 
13.7. Enurement. This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
 
13.8. Further Assurances.  The parties hereto shall from time to time at the
request of any of the other parties hereto and without further consideration,
execute and deliver all such other additional assignments, transfers,
instruments, notices, releases and other documents and shall do all such other
acts and things as may be necessary or desirable to assure more fully the
consummation of the transactions contemplated hereby.
 
13.9. Time.  Time shall be of the essence of this Agreement.
 
13.10. Expenses. Each party shall be responsible for its own expenses in
connection with negotiating and settling this Agreement.
 
13.11. Amendment.  This Agreement may be amended or varied only by agreement in
writing signed by each of the parties.
 
13.12. Arbitration.
 
(a)  
If there is a dispute between the parties with respect to this Agreement, or the
interpretation of this Agreement, the Optionee and the Optionor shall, firstly,
be obligated to use best efforts to reconcile and settle each and every
dispute.  In the event that a settlement or agreement cannot be reached between
the parties, the aggrieved party (“Claimant”) shall, pursuant to Section 10.1
herein, deliver an arbitration notice (“Arbitration Notice”) to the other party
(the “Respondent”)


 
14

--------------------------------------------------------------------------------

 
 
detailing the nature of the dispute, the facts and the relevant
evidence.  Within 7 days that the Respondent receives the Arbitration Notice,
each of the Claimant and the Respondent shall appoint a nominee.  The two
nominees so appointed shall, within 21 days of the date of the Arbitration
Notice, in turn select a single arbitrator (the “Arbitrator”) to settle all
matters arising from the dispute.  In the event that either the Claimant or
Respondent, or their selected nominees, fail to appoint the Arbitrator within
the prescribed periods, the party in default of the time provisions shall
automatically accept the arbitrator selected by the party not in default, as
being the Arbitrator to settle all matters arising from the dispute.
 
(b)  
The Claimant shall deposit with the Arbitrator a full and complete formal
statement of claim, which shall not be subject to amendment at any time during
the arbitration process unless otherwise permitted by the Arbitrator, within 30
days of the date that the Arbitrator was selected.  Unless otherwise required by
the Regulatory Authorities, neither the Claimant nor the Respondent shall
announce publicly the alleged claims or dispute until such time as a formal
statement of claim has been deposited with the Arbitrator.

 
(c)  
Each of the Claimant and the Respondent shall jointly instruct the Arbitrator to
create an arbitration protocol in a timely manner dealing with the timing and
procedures (including security for costs) of all matters that are subject to the
dispute, taking into consideration: (i) the fact that each of the Claimant and
the Respondent are reporting issuers, as that term is described in applicable
securities legislation, and; (ii) the seasonality of the Mining Operations and
what correlative effects the process may have on logistics.

 
(d)  
The award made by the Arbitrator shall be final and binding upon the parties,
and shall in all respects be kept and observed.  The Arbitrator shall have the
authority to award and direct that the parties, or either of them, execute and
deliver such releases, conveyances, deeds, assurances and other documents as the
Arbitrator thinks fit, and these releases, conveyances, deeds, assurances and
other documents shall be executed and delivered accordingly

 
(e)  
All costs of the arbitral proceedings shall be in the discretion of the
Arbitrator who may direct to and by whom, and in what manner, (including
allocation between the parties) the costs or any part of them shall be paid, it
being the intention of the parties that the first principle in the exercise of
the Arbitrator’s discretion shall be that the costs of the arbitral proceedings
shall follow the event of the award.  The costs of the arbitral proceedings and
the award shall include, but not be limited to, the sum of (i) the Arbitrator’s
fees and applicable taxes, (ii) all actual, reasonable legal fees and
disbursements of the Arbitrator and the parties to the dispute, and (iii) a sum
equal to the product of $200 multiplied by the number of days in the period
commencing on the date that is 90 days prior to the date of the arbitral hearing
(or trial) and ending on the last date of such hearing or trial.

 
(f)  
The Arbitrator may proceed ex parte in case either party, or any of their
witnesses, shall at any time neglect or refuse to attend the arbitration
proceedings after 7 days’ notice in writing under the hand of the Arbitrator
given to each party or to the parties’ solicitor, unless the party, prior to the
time fixed to attend, presents to the Arbitrator what the latter considers
sufficient cause for failure to attend.

 
(g)  
The Arbitrator and any nominee under Subsection 12.11(a) must be a resident of
Alberta and either of a practising notary, lawyer, advocate, accountant,
professor, in the province of Alberta, or a retired justice of any of the courts
of Alberta.  An Arbitrator selected outside of the jurisdiction of Alberta may
only be effective if agreed to in writing by each of the Claimant and the
Respondent. The language to be used in the arbitral proceedings shall be
English.

 
(h)  
Any award made by the Arbitrator may, at the instance of either of the parties
to the dispute and without notice to the other of them, be made an Order of the
Superior Court of Alberta.


 
15

--------------------------------------------------------------------------------

 
 
13.13. Governing Law and Attornment.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Province of Alberta and the
federal laws of Canada applicable therein and the parties hereby irrevocably
attorn to the jurisdiction of the Courts of the Province of Alberta, judicial
district of the city of Calgary.  For the purpose of all legal proceedings, this
Agreement shall be deemed to have been executed in the Province of Alberta and
the courts of the Province of Alberta shall have exclusive jurisdiction to
entertain any action arising under this Agreement
 
13.14. Language.  It is the express wish of the parties hereto that this
Agreement and all documents contemplated hereby shall be drawn up in English.
 
13.15. Counterparts.  This Agreement may be executed by facsimile and in as many
counterparts as are necessary and shall be binding on each party when each party
hereto has signed and delivered one such counterpart.  When a counterpart of
this Agreement has been executed by each party, all counterparts together shall
constitute one agreement.






REST OF PAGE INTENTIONALLY LEFT BLANK

 
16

--------------------------------------------------------------------------------

 



THE PARTIES, intending to be contractually bound, have entered into this
Agreement as of the date set out on the first page.


 
 
BROOKMOUNT EXPLORATIONS INC.
 
By:
 
 
(Authorized Signatory)
   
 
BROOKMOUNT EXPLORATION PERU  S.A.C.
 
By:
 
 
 
(Authorized Signatory)
   
 
 
 
 
 
 
PETER FLUECK
 
 
 
 
 
 
 
WITNESSED BY
Name:
PANA-MINERALES S.A.
 
By:
 
 
(Authorized Signatory)
   


 
17

--------------------------------------------------------------------------------

 

SCHEDULE “A”


To an Agreement made as of April 30, 2011 by and between Brookmount Explorations
Inc., Brookmount Exploration Peru S.A.C., Peter Flueck and Pana-Minerales S.A.




The Optionor is the beneficial owner of a 100% un-divided interest in certain
mining claims situated in the District of Comas, Province of Concepcion,
Department of Junin in the Republic of Peru; approximately 220 km east of
Lima.  It is located within the Instituto Geografico Nacional may sheet 24-M
JAUJA.  The Property is centered on Universal Transverse Mercator (“UTM”)
coordinate system.  Provisional South  American Datum 1956 (“PSAD56”), zone 18L,
482857 meters East and 8703380 meters North; or geographic coordinate system
75°09’33” of west Longitude and 11°43’57” of south Latitude.


The claims are held in the names of Brookmount Exploration Peru S.A.C. and Peter
Flueck both of whom are parties to this Agreement.


The seven (7) subject claims cover an area of 3044.498  hectares and comprises
the following:


-  
Celeste (299.8394 Hectares)

-  
Celeste No. 2 (218.5781 Hectares)

-  
Celeste No. 4 (200 Hectares)

-  
Confianza (433.2282 Hectares)

-  
Nueva Charo (446.9288 Hectares)

-  
Nuevo Herraje Cuatro (996.955 Hectares)

-  
Mercedes No. 100 (448.9951 Hectares)



together the ("Claims or the Property")..
 
The Claims are for metallic minerals giving the titleholder the right to explore
and exploit metallic minerals within the bounds of the Claims; subject to the
payment of the annual fees established by Peruvian Mining Law.
 
Mining Claims are map-registered using a grid system based on the PSAD56.  The
vertices of the seven (7) Mineral rights that comprise the Property are
registered at the Instituto Geologico, Minero y Metalurgico (“INGEMMET”); and
Superintendencia Nacional de Registros Publicos (“SUNARP”).

 
18

--------------------------------------------------------------------------------

 

SCHEDULE “A” (continued)
 


To an Agreement made as of April 30, 2011 by and between Brookmount Explorations
Inc., Brookmount Exploration Peru  S.A.C., Peter Flueck and Pana-Minerales S.A.
Code
Concession
Holder
Location
Coordinates
Department
Province
District
No.
Easting
Northing
 
 
 
010151600
 
 
 
Celeste
 
 
 
Peter Flueck
 
 
 
Junin
 
 
 
Concepcion
 
 
 
Comas
 
1
480000
8702000
2
481000
8702000
3
481000
8704000
4
482000
8707000
5
482000
8707000
6
483000
8707000
7
483000
8701000
8
48000
8701000
 
 
 
 
010151500
 
 
 
 
Celeste No. 2
 
 
 
 
Peter Flueck
 
 
 
 
Junin
 
 
 
 
Concepcion
 
 
 
 
Comas
1
486000
8707000
2
486000
8705000
3
485000
8705000
4
485000
8703000
5
483000
8703000
6
483000
8704000
7
484000
8704000
8
484000
8706000
9
485000
8706000
10
485000
8707000
                 


 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE “A” (continued)
 


To an Agreement made as of April 30, 2011 by and between Brookmount Explorations
Inc., Brookmount Exploration Peru S.A.C., Peter Flueck and Pana-Minerales S.A.
 


Code
Concession
Holder
 
Location
Coordinates
Department
Province
District
No.
Easting
Northing
 
010151700
 
Celeste No. 4
 
 
Junin
 
Concepcion
 
Comas
 
1
486000
8703000
2
486000
8705000
3
485000
8705000
4
485000
8703000
 
010154100
 
Nuevo Herraje Cuatro
 
 
Junin
 
Concepcion
 
Comas
1
485386
8707013
2
484580
8703099
3
482134
8703602
4
482940
8707516
 
 
010051101
 
 
Nuevo Charo
 
 
Peter Flueck
 
 
Junin
 
 
Concepcion
 
 
Comas
1
482134
8703602
2
482297
8703569
3
481752
8700751
4
480281
8701036
5
480850
8703978
6
482160
8703725
 
08021617x01
 
Mercedes No 100
Brookmount Exploration Peru S.A.C.
 
Junin
 
Concepcion
 
Comas
1
483469
8700260
2
482007
8700586
3
482660
8703511
4
484122
8703184


 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE “A” (continued)
 


To an Agreement made as of April 30, 2011 by and between Brookmount Explorations
Inc., Brookmount Exploration Peru S.A.C., Peter Flueck and Pana-Minerales S.A.
 


Code
Concession
Holder
 
Location
Coordinates
Department
Province
District
No.
Easting
Northing
 
010079806
 
Confianza
 
Peter Flueck
 
Junin
 
Concepcion
 
Comas
 
1
483000
8699000
2
481000
8699000
3
481000
8700000
4
480000
8700000
5
483000
8701000
6
480000
8701000

 



 
21

--------------------------------------------------------------------------------

 

 
SCHEDULE “B”


To an Agreement made as of April 30, 2011 by and between Brookmount Explorations
Inc., Brookmount Exploration Peru S.A.C., Peter Flueck  and Pana-Minerales S.A.


Operator
 


1.                      INTERPRETATION
 
1.01                      Terms defined in the Agreement shall, subject to any
contrary intention, have the same meanings herein.  In this Schedule the
following words, phrases and expressions shall have the following meanings:
 
 
(a)  
“Agreement” means the Agreement to which this Schedule is attached.

 
(b)  
“Program” means the work plan and budget of Mining Operations conducted during
the Option Period and adopted pursuant to Section 4 of the Agreement.

 
(c)  
“Costs” means all items of outlay and expense whatsoever, direct or indirect,
with respect to Mining Operations, recorded by the Operator after the date
hereof in accordance with this Agreement and prior to the formation of the Joint
Venture and shall include all obligations and liabilities incurred or to be
incurred with respect to the protection of the environment such as future
decommissioning, reclamation and long-term care and monitoring, even if not then
due and payable so long as the amounts can be estimated with reasonable
accuracy, and whether or not a mine reclamation trust fund has been established.

 
2.           OPERATOR
 
2.01                      The Optionee shall act as Operator and shall appoint
Brookmount Exploration Peru SAC, which is and shall remain in good standing as a
company incorporated pursuant to the laws of Peru, to undertake the operations
as required under the operating agreement until such time as the Optionee has
earned all of its interest pursuant to Page 5, Section 4.1 of the Option
Agreement of which this Schedule B forms a part.
 
2.02                      The party acting as Operator may resign as Operator on
at least 90 days' notice to all the parties.
 
2.03                      Upon ceasing to be Operator, the former Operator shall
forthwith deliver to the Optionee custody of all books, records, and other
property both real and personal which it prepared or maintained in its capacity
as Operator.
 
3.           RIGHTS, DUTIES AND STATUS OF OPERATOR
 
3.01                      The Operator in its operations hereunder shall be
deemed to be an independent contractor.  The Operator shall not act or hold
itself out as agent for any of the parties nor make any commitments on behalf of
any of the parties unless specifically permitted by this Agreement or directed
in writing by a party.
 
3.02                      Subject to any specific provision of this Agreement
and subject to it having the right to reject any direction on reasonable grounds
by virtue of its status as an independent contractor, the Operator shall perform
its duties hereunder in accordance with the directions of the Optionee and in
accordance with this Agreement.

 
22

--------------------------------------------------------------------------------

 

3.03                      The Operator shall manage and carry out Mining
Operations substantially in accordance with Programs adopted by the Optionee and
in connection therewith shall, in advance if reasonably possible, notify the
Optionee of any change in Mining Operations which the Operator considers
material and if it is not reasonably possible, the Operator shall notify the
Optionee so soon thereafter as is reasonably possible.
 
3.04                      The Operator shall have the sole and exclusive right
and authority to manage and carry out all Mining Operations in accordance
herewith and to incur on behalf of the Optionee the Costs required for that
purpose.  In so doing the Operator shall:
 
(a)  
comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;

 
(b)  
pay all Costs properly incurred promptly as and when due;

 
(c)  
maintain books of account in accordance with the normal industry accounting
procedure, and the judgment of the Operator as to matters related to the
accounting shall govern if the Operator's accounting practices are in accordance
with accounting principles generally accepted in the mining industry in Canada;
and

 
(d)  
perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other practices
customary in the Canadian mining industry, and in substantial compliance with
all applicable federal, provincial, Territorial and municipal laws, by-laws,
ordinances, rules and regulations.  The Operator shall also comply with all
rules and regulations of the jurisdiction of Peru.

 
4.           EXPLORATION PROGRAMS
 
4.01                      The Operator shall prepare draft Programs for
consideration by the Optionee.  Unless otherwise agreed to by the Optionee, each
Program shall cover a calendar year.  The draft Program shall contain a
statement in reasonable detail of the proposed Mining Operations, estimates of
all Costs to be incurred and an estimate of the time when they will be incurred,
and shall be delivered to the Optionee by no later than March 1st of each year
to which the draft Program relates.  Each draft Program shall be accompanied by
such reports and data as are reasonably necessary for the Optionee to evaluate
and assess the results from the Program for the then current year and, to the
extent not previously delivered, from earlier Programs.
 
4.02                      The Optionee shall review the draft Program prepared
and, if it deems fit, adopt the Program with such modifications, if any, as the
Optionee deems necessary.  The Operator shall be entitled to an allowance for
Cost overruns of 10 percent in addition to any budgeted Costs and any Costs so
incurred shall be deemed to be included in the Program, as adopted.
 
4.03                      The Operator shall be entitled to invoice the
Optionee:
 
 
(a)
no more frequently than monthly, for the Costs incurred and paid by the Operator
in carrying out a Program; or

 
 
(b)
not more than 120 days in advance of requirements, for an advance of the Costs
estimated to be incurred and paid by the Operator in carrying out a Program or
portion thereof.


 
23

--------------------------------------------------------------------------------

 
 
Each invoice shall be signed by an officer of the Operator.  The Optionee shall
pay to the Operator the amount invoiced within 20 days of receipt of the
invoice.  If the Optionee protests the correctness of an invoice it shall
nevertheless be required to make the payment.
 
4.04                      If the Optionee fails to pay an invoice within the
20-day period referred to in Section 4.03, the Optionee shall be deemed to have
elected to terminate the Program then in effect, and accordingly, the Operator
shall have no further obligations under this Agreement in respect of that
Program.
 
4.05                      If the Operator suspends or prematurely terminates a
Program, any funds advanced by a Participant in excess of Costs incurred prior
to the suspension or premature termination shall be refunded within 30 days of
the suspension or premature termination.  Unless approved by the Optionee, the
Operator shall be exclusively liable for the payment of all Costs incurred in
excess of 110 percent of any budgeted Costs.
 
4.06                      Unless otherwise directed by the Optionee, the
Operator may suspend or terminate prematurely any Program, by delivering notice
to that effect to the Optionee, when the Operator, in good faith, considers that
conditions are not suitable for the proper continuation or completion of the
Program or the results obtained to that time eliminate or substantially impair
the technical rationale on which the Program was based.  The Optionee may
suspend or terminate prematurely any Program at any time by delivering notice to
that effect to the Operator. If any Program is terminated prematurely, the
Operator shall, within 30 days of such termination, refund to the Optionee the
amount by which the amounts advanced by the Optionee to the Operator on account
of projected Costs exceeds the sum of such Costs and the amounts payable to the
Operator under Section 5 of this Schedule.
 
4.07                      If the Operator fails to submit a draft Program by the
date set out in this Agreement, the following shall apply:
 
 
(a)
the Operator shall not be entitled to submit a draft Program for the subject
period;

 
 
(b)
the Optionee may submit a draft Program (the “Non-Operator's Program”) for the
subject period for consideration by the Operator;

 
 
(c)
if the Operator elects to proceed with the Non-Operator's Program, it shall
remain as the operator for the duration of the Non-Operator's Program; and

 
 
(d)
if the Operator elects not to proceed with the Non-Operator’s Program, it shall
cease to be the Operator for the duration of the Non-Operator's Program, and the
Optionee shall carry out the Non-Operator Program itself.

 
5.           OPERATOR'S FEE
 
5.01                      Except if Subsection 4.07(d) applies, the Optionee
shall pay the Operator a fee for its services with respect to Programs as
follows, which amount shall be paid promptly upon being invoiced:
 
 
(a)
10% for each individual contract which is not more than $100,000;

 
 
(b)
8% for each individual contract which exceeds $100,000;

 
 
(c)
10% of all other Costs not included in clauses 5.01(a) and 5.01(b).


 
24

--------------------------------------------------------------------------------

 



6.           INFORMATION AND DATA
 
6.01                      While Programs are being carried out, the Operator
shall use its best efforts to furnish the Optionee with monthly progress reports
and with a final report within 90 days following the conclusion of each
Program.  The final report shall show the Mining Operations performed and the
results obtained and shall be accompanied by a statement of Costs and copies of
pertinent plans, assay maps, diamond drill records and other factual engineering
data.
 
6.02                      All information and data concerning or derived from
the Mining Operations shall be kept confidential and, except to the extent
required by law or by regulation of any securities regulatory authority or stock
exchange, shall not be disclosed to any person other than an Affiliate without
the prior consent of all the other parties to this Agreement, which consent
shall not unreasonably be withheld.
 
6.03                      The text of any news releases or other public
statements which a party intends to make with respect to the Property or this
Agreement shall, to the extent practicable, be made available to the other
parties prior to publication and the other parties shall have the right to make
suggestions for changes therein.
 
7.           LIABILITY OF THE OPERATOR
 
7.01                      Subject to Section 7.02, the Optionee shall indemnify
and save the Operator harmless from and against any loss, liability, claim,
demand, damage, expense, injury or death (including, without limiting the
generality of the foregoing, legal fees) resulting from any acts or omissions of
the Operator or its officers, employees or agents.
 
7.02                      Notwithstanding Section 7.01, the Operator shall not
be indemnified nor held harmless by any of the parties for any loss, liability,
claim, damage, expense, injury or death, (including, without limiting the
generality of the foregoing, legal fees) resulting from the negligence or
willful misconduct of the Operator or its officers, employees or agents.
 
7.03                      An act or omission of the Operator or its officers,
employees or agents done or omitted to be done:
 
 
(a)
at the direction of, or with the concurrence of, the Optionee; or

 
 
(b)
unilaterally and in good faith by the Operator to protect life or property

 
shall be deemed not to be negligence or willful misconduct.
 
7.04                      The Operator shall not be liable to any other party
nor shall any party be liable to the Operator in contract, tort or otherwise for
special or consequential damages, including, without limiting the generality of
the foregoing, loss of profits or revenues.
 
8.           AMI
 
8.01                      The area of interest shall comprise that area which is
included within three (3) kilometers of the outermost boundary of the mineral
properties which constitute the Property as outlined in Schedule “A” to the
Agreement.

 
25

--------------------------------------------------------------------------------

 



 
SCHEDULE “C”
 


To an Agreement made as of April 30, 2011 by and between Brookmount Explorations
Inc., Brookmount Exploration Peru  S.A.C., Peter Flueck and Pana-Minerales S.A.
 
 
 PROMISSORY NOTE
 


 
USD$100,000.00                                                                                             Date:  May
5, 2011
 
TO:  PANA-MINERALES S.A.
 
The undersigned, Brookmount Explorations Inc. (the “Borrower”), HEREBY PROMISES
TO PAY to the order of Pana-Minerales S.A., on or before May 5, 2012,  (the
“Payment Date”), One Hundred Thousand  ($100,000.00) dollars (the “Loan
Amount”).  The Loan Amount shall accrue interest monthly at a rate of TEN (10%)
percent per annum.  Interest shall be due and payable on the Payment Date.
 
If suit is brought on this Note, or if it is placed in the hands of an attorney
for collection, after any default in payment, the Borrower promises and agrees
to pay all costs of collection, including lawyer’s fees, incurred thereby.
 
For value received, the Borrower waives presentment, demand, protest and notice
of demand, protest and nonpayment and consents to any and all renewals and
extensions of the time of payment hereof, binds himself to obligations under
this Note as principals and not as sureties, and further agrees that at any time
the terms of payment hereof may be modified or security released without
affecting the liability of any part of this Note or any person liable or to
become liable with respect to any indebtedness evidenced hereby.
 
BROOKMOUNT EXPLORATIONS INC.
 
Per:                                                                  

 

 
26

--------------------------------------------------------------------------------

 
 
 
SCHEDULE D
 


 
JOINT VENTURE AGREEMENT

 



 
27

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
INTERPRETATION 
1

2.
FORMATION OF THE JOINT VENTURE 
4

3.
INTERESTS 
5

4.
MANAGEMENT COMMITTEE 
5

5.
OPERATOR 
6

6.
RIGHTS, DUTIES AND STATUS OF OPERATOR 
7

7.
EXPLORATION PROGRAMS 
8

8.
FEASIBILITY REPORT 
11

9.
PRODUCTION NOTICE 
12

10.
ELECTION TO CONTRIBUTE 
12

11.
OPERATOR’S FEE 
13

12.
MINE FINANCING 
14

13.
CONSTRUCTION 
14

14.
OPERATION OF THE MINE 
14

15.
PAYMENT OF MINE COSTS 
15

16.
DISTRIBUTION IN KIND 
16

17.
SURRENDER OF INTEREST 
16

18.
TERMINATION OF MINING OPERATIONS 
17

19.
THE PROPERTY 
18

20.
AREA OF COMMON INTEREST 
18

21.
INFORMATION AND DATA 
19

22.
LIABILITY OF THE OPERATOR 
20

23.
INSURANCE 
20

24.
RELATIONSHIP OF PARTIES 
20

25.
PARTITION 
21

26.
TAXATION 
21

27.
FORCE MAJEURE 
21

28.
NOTICE 
21

29.
WAIVER 
22

30.
AMENDMENTS 
22

31.
TERM 
22

32.
TIME OF ESSENCE 
22

33.
ASSIGNMENT - RIGHT OF FIRST REFUSAL 
22

34.
SUCCESSORS AND ASSIGNS 
23

35.
GOVERNING LAW 
23

 
APPENDIX I - ACCOUNTING PROCEDURE

 
APPENDIX II - NET SMELTER RETURNS

                APPENDIX III - NET PROCEEDS OF PRODUCTION
 
 
i

--------------------------------------------------------------------------------

 

THIS AGREEMENT made the________ day of __________________,20  .
 
BETWEEN:
 
Brookmount Explorations Inc., a Nevada corporation, with an  address at 1465
Slater Road, P.O. Box 5007, Ferndale, Washington 98249
(“Brookmount”)
 
AND:
 
Pana-Minerales S.A.,(a Nevada corporation), with an address at Primera Calle El
Carmen Panama
 
(“Pana”)
 
1.  
INTERPRETATION

 
1.1  
In this Agreement the following words, phrases and expressions shall have the
following meanings:

 
(a)  
“Accounting Procedure” means the procedure attached to this Agreement as
Appendix I.

 
(b)  
“Affiliate” shall have the meaning attributed to it in the Canada Business
Corporations Act, as amended.

 
(c)  
“Assets” means all tangible and intangible goods, chattels, improvements or
other items including, without limiting generality, land, buildings, and
equipment but excluding the Property, acquired for or made to the Property under
the Head Agreement or this Agreement in connection with the Mining Operations.

 
(d)  
“Completion Date” means the date determined by the Management Committee on which
it is demonstrated to the satisfaction of the Management Committee that the
preparing and equipping of the Mine is complete and is the date on which
commercial production commences.

 
(e)  
“Construction” means every kind of work carried out during the Construction
Period by the Operator in accordance with the Feasibility Report and Production
Notice related thereto, as approved by the Management Committee.

 
(f)  
“Construction Period” means, unless the Production Notice is subsequently
withdrawn, the period beginning on the date a Production Notice is given and
ending on the Completion Date.

 
(g)  
“Costs” means, except as to Prior Exploration Costs, all items of outlay and
expense whatsoever, direct or indirect, with respect to Mining Operations,
recorded by the Operator in accordance with this Agreement and shall include all
obligations and liabilities incurred or to be incurred with respect to the
protection of the environment such as future decommissioning, reclamation and
long-term care and monitoring, even if not then due and payable so long as the
amounts can be estimated with reasonable accuracy, and whether or not a mine
reclamation trust fund has been established.


 
1

--------------------------------------------------------------------------------

 
 
Without limiting generality, the following categories of Costs shall have the
following meanings:
 
(i)  
“Construction Costs” means those Costs recorded by the Operator during the
Construction Period, including, without limiting generality, the Operator’s fee
contemplated in article 11;

 
(ii)  
“Exploration Costs” means those Costs recorded by the Operator during the
Exploration Period, including, without limiting generality, the Operator’s fee
contemplated in article 11;

 
(iii)  
“Mine Costs” means Construction Costs and Operating Costs;

 
(iv)  
“Operating Costs” means those Costs recorded by the Operator subsequent to the
Completion Date, including, without limiting generality, the  Operator’s fee
contemplated in article 11; and

 
(v)  
“Prior Exploration Costs” means the deemed Expenditures of the parties under
paragraph 7.9.

 
(h)  
“Exploration Period” means the period beginning the Operative Date and ending
the date a Production Notice is given and Construction Costs are fully
committed.

 
(i)  
“Feasibility Report” means a detailed report, in form and substance sufficient
for presentation to arm’s length institutional lenders considering project
financing, showing the feasibility of placing any part of the Property into
commercial production as a Mine and shall include a reasonable assessment of the
various categories of ore reserves and their amenability to metallurgical
treatment, a complete description of the work, equipment and supplies required
to bring such part of the Property into commercial production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations and including at least the following:

 
(i)  
a description of that part of the Property to be covered by the proposed Mine;

 
(ii)  
the estimated recoverable reserves of Minerals and the estimated composition and
content thereof;

 
(iii)  
the proposed procedure for development, mining and production;

 
(iv)  
results of ore amenability treatment tests (if any);

 
(v)  
the nature and extent of the facilities proposed to be acquired, which may
include mill facilities if the size, extent and location of the ore body makes
such mill facilities feasible, in which event the study shall also include a
preliminary design for such mill;

 
(vi)  
the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed Mine, including a schedule of timing of such requirements;

 
(vii)  
all environmental impact studies and costs of implementation;


 
2

--------------------------------------------------------------------------------

 
 
(viii)  
the period in which it is proposed the Property shall be brought to commercial
production; and

 
(ix)  
such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations including a cost comparison between purchasing or leasing and
renting of facilities and equipment required for the operation of the Property
as a Mine.

 
(j)  
“Head Agreement” means the option agreement between Brookmount and Pana dated
April 30, 2011;

 
(k)  
“Interest” means an undivided beneficial percentage interest in the Property,
the Assets and any Mine, calculated, during the Exploration Period, according to
article 7 and subsequent to the Exploration Period according to article 10.

 
(l)  
“Joint Operation” shall have the meaning attributed to it in paragraph 2.1.

 
(m)  
“Management Committee” means the committee established pursuant to article 4.

 
(n)  
“Mine” means the workings established and Assets acquired, including, without
limiting generality, development headings, plant and concentrator installations,
infrastructure, housing, airport and other facilities in order to bring the
Property into commercial production in accordance with the Production Notice.

 
(o)  
“Minerals” means any and all ores (and concentrates derived therefrom) and
minerals, precious and base, metallic and non-metallic, in, on or under the
Property which may lawfully be explored for, mined and sold.

 
(p)  
“Mining Operations” means every kind of work done by the Operator:

 
(i)  
on or in respect of the Property in accordance with a Program or Production
Notice or Operating Plan; or

 
(ii)  
if not provided for in a Program or Production Notice or Operating Plan,
unilaterally and in good faith to maintain the Property in good standing, to
prevent waste or to otherwise discharge any obligation which is imposed upon it
pursuant to this Agreement and in respect of which the Management Committee has
not given it directions;

 
including, without limiting generality, investigating, prospecting, exploring,
developing, property maintenance, preparing reports, estimates and studies,
designing, equipping, improving, surveying, construction and mining, milling,
concentrating, rehabilitation, reclamation, and environmental protection.
 
(q)  
 “Operating Plan” means the annual plan of Mining Operations submitted pursuant
to paragraph 14.2.

 
(r)  
“Operative Date” means the date upon which this Agreement becomes effective.

 
(s)  
“Operator” means the party appointed as the Operator in accordance with article
5.


 
3

--------------------------------------------------------------------------------

 
 
(t)  
“Participant” means a party that is contributing to Exploration Costs or Mine
Costs, as the case may be.

 
(u)  
“party” or “parties” means the parties to this Agreement and their respective
successors and permitted assigns which become parties pursuant to this
Agreement.

 
(v)  
“Prime Rate” means the rate of interest stated by the The Federal Bank of New
York, as being charged by it on United States Dollar demand loans to its most
creditworthy domestic commercial customers.

 
(w)  
“Production Notice” means a notice which is given to each of the parties
pursuant to paragraph 9.2.

 
(x)  
“Program” means the work plan and budget of Mining Operations conducted during
the Exploration Period and adopted pursuant to paragraph 7.2.

 
(y)  
“Property” means the mineral properties that become subject to this Agreement on
the Operative Date, any additional mineral properties that become part of the
Property pursuant to this Agreement, the Minerals thereon, all information
obtained from Mining Operations and those rights and benefits appurtenant to the
Property that are acquired for the purpose of conducting Mining Operations.

 
(z)  
“Proportionate Share” means that share which is equal to a party’s percentage
Interest.

 
(aa)  
 “Simple Majority” means a decision made by the Management Committee by more
than 50% percent of the votes represented and entitled to be cast at a meeting
thereof.

 
(bb)  
“Special Majority” means a decision made by the Management Committee by more
than 50% percent of the votes represented and entitled to be cast at a meeting
thereof.

 
(cc)  
 “$” means U.S. Dollars.

 
1.2  
The words “article”, “paragraph”, “subparagraph”, “herein” and “hereunder” refer
to this Agreement.  The words “this Agreement” include every Schedule or
Appendix attached hereto but exclude the Head Agreement.

 
1.3  
The captions and the emphases of the defined terms have been inserted for
convenience and do not define the scope of any provision.

 
2.  
FORMATION OF THE JOINT VENTURE

 
2.1  
The parties hereby agree to associate and participate in a joint operation
(herein called the “Joint Operation”) for the purpose of exploring the Property
and, if deemed warranted, bringing the Property or a portion thereof into
commercial production by establishing and operating a Mine.

 
2.2  
Except as expressly provided in this Agreement, each party shall have the right
independently to engage in and receive full benefits from business activities,
whether or not competitive with the Joint Operation, without consulting any
other party.  The doctrines of “corporate opportunity” or “business opportunity”
shall not be applied to any other activity, venture or operation of any party
and no party shall have any obligation to another party with respect to any
opportunity to acquire any assets outside of the Property at any time, or within
the Property after the termination of this Agreement.  Unless otherwise agreed
in writing, no party shall have any obligation to mill, beneficiate or otherwise
treat any Minerals or any other party’s share of Minerals in any facility owned
or controlled by such party.


 
4

--------------------------------------------------------------------------------

 
 
3.  
INTERESTS

 
3.1  
Except as otherwise provided herein, the parties shall bear all Costs and all
liabilities arising under this Agreement  and shall own the Property, the Assets
and any Mine all in proportion to their respective Interests.

 
3.2  
On the Operative Date the respective Interests of the parties shall be as
follows:

 
Brookmount Explorations Inc.
50%
Pana-Minerales S.A.
50%

 
4.  
MANAGEMENT COMMITTEE

 
4.1  
A Management Committee shall be established on or forthwith after the Operative
Date.  Except as herein otherwise provided, the Management Committee shall make
all decisions in respect of Mining Operations.

 
4.2  
Each party owning an Interest shall forthwith appoint one representative and one
alternate representative to the Management Committee.  The alternate
representative may act for a party’s representative in his absence.

 
4.3  
The Operator shall call a Management Committee meeting at least once every 6
(six) months, and, in any event within 30 days of being requested to do so by
any representative.

 
4.4  
The Operator shall give notice, specifying the time and place of, and the agenda
for, the meeting to all representatives at least seven days before the time
appointed for the meeting.  Unless otherwise agreed to by the Management
Committee, all meetings of the Management Committee shall be held in Calgary,
Alberta.  Each agenda for a meeting shall include the consideration and approval
of the minutes of the immediately preceding meeting of the Management Committee.

 
4.5  
Notice of a meeting shall not be required if representatives of all of the
parties are present and unanimously agree upon the agenda.

 
4.6  
A quorum for any Management Committee meeting shall be present if a
representative of each of the parties holding an Interest is present.  If a
quorum is present at the meeting, the Management Committee shall be competent to
exercise all of the authorities, powers and discretions herein bestowed upon it
hereunder.  The Management Committee shall not transact any business at a
meeting unless a quorum is present at the commencement of the meeting.  If a
quorum is not present within 30 minutes following the time appointed for the
commencement of the Management Committee meeting, the meeting shall be
automatically re-scheduled for the same time of day and at the same place five
business days later, and the Operator shall be under no obligation to give any
party notice thereof.  A quorum shall be deemed to be present at such
re-scheduled meeting for all purposes under this Agreement if at least one
representative is present, and a party or parties holding not less than 50% in
Interest is or are represented.  A representative may attend and vote at a
meeting of the Management Committee by telephone conference call in which each
representative may hear, and be heard by, the other representatives.


 
5

--------------------------------------------------------------------------------

 
 
4.7  
The Management Committee shall decide every question submitted to it by a vote
with each representative being entitled to cast that number of votes which is
equal to its party’s Interest percentage.  Other than as is expressly set out
herein to the contrary, the Management Committee shall make decisions by Simple
Majority.  In the event of a tied vote, the chairman shall have a casting vote
in addition to the votes to which the chairman is entitled to cast as the
representative of a party.

 
4.8  
The representative and alternate representative of the Operator shall be the
chairman and secretary, respectively, of the Management Committee meeting.

 
4.9  
The secretary of the Management Committee meeting shall take minutes of that
meeting and circulate copies thereof to each representative within a reasonable
time following the termination of the meeting, and in any event no later than
the time of delivery of the notice of the next following meeting of the
Management Committee.

 
4.10  
The Management Committee may make decisions by obtaining the consent in writing
of the representatives of all parties.  Any decision so made shall be as valid
as a decision made at a duly called and held meeting of the Management
Committee.

 
4.11  
Management Committee decisions made in accordance with this Agreement shall be
binding upon all of the parties.

 
4.12  
Each party shall bear the expenses incurred by its representative and alternate
representative in attending meetings of the Management Committee.

 
4.13  
The Management Committee may, by agreement of the representatives of all the
parties, establish such other rules of procedure, not inconsistent with this
Agreement, as the Management Committee deems fit.

 
4.14  
Reference in this section to the “parties” shall apply during the Exploration
Period.  After the date of a Production Notice this section shall be read as if
the word “Participant” appeared wherever the word “party” appears.

 
5.  
OPERATOR

 
5.1  
Pana shall act as Operator for so long as its Interest is 50% or more.  If
Pana’s Interest is less than 50%, the Management Committee shall select a party,
if it so consents, to be the Operator.

 
5.2  
The party acting as Operator may resign as Operator on at least 90 days’ notice
to all the parties.

 
5.3  
The Management Committee may, by Special Majority (with the Operator not being
entitled to vote on such resolution), remove the party acting as Operator,
effective the date designated by the Management Committee if:

 
(a)  
that party makes an assignment for the benefit of its creditors, or consents to
the appointment of a receiver for all or substantially all of its property, or
files a petition in bankruptcy or is adjudicated bankrupt or insolvent; or

 
(b)  
a court order is entered without that party’s consent:

 
(i)  
appointing a receiver or trustee for all or substantially all of its property;
or


 
6

--------------------------------------------------------------------------------

 



 
(ii)  
approving a petition in bankruptcy or for a reorganization pursuant to the
applicable bankruptcy legislation or for any other judicial modification or
alteration of the rights of creditors; or

 
(c)  
the Operator is in default under this Agreement and fails to cure such default,
or to commence bona fide curative measures, within 30 days of receiving notice
of the default from a non-Operator, which notice of default, the Operator shall
have the right to contest within 10 days of receipt of same;

 
(d)  
the Operator fails to meet any of its obligations pursuant to paragraph 6.4; or

 
(e)  
the Operator undergoes a change in “Control” (as hereinafter defined).

 
5.4  
In paragraph 5.3, “Control” means the ability, directly or indirectly through
one or more intermediaries, to direct or cause the direction of the management
and policies of the Operator through (i) the legal or beneficial ownership of
voting securities; (ii) the right to appoint managers, directors or corporate
management; (iii) contract; (iv) operating agreement; (v) voting trust; or
otherwise.

 
5.5  
If a party resigns or is removed as Operator, the Management Committee (the
representative of the former Operator not being entitled to vote on the
resolution) shall thereupon select another party to become the Operator
effective the date established by the Management Committee.

 
5.6  
The new Operator shall assume all of the rights, duties, liabilities and status
of the previous Operator as provided in this Agreement.  The new Operator shall
have no obligation to hire any employees of the former Operator resulting from
this change of Operator.

 
5.7  
Upon ceasing to be Operator, the former Operator shall forthwith deliver to the
new Operator custody of all Assets, Property, books, records, and other property
both real and personal which it prepared or maintained in its capacity as
Operator.

 
5.8  
If the Operator resigns or is removed and no other party consents to act as
Operator, the Joint Operation shall be terminated and the party which was the
Operator may, if it consents to act, continue to act as Operator to effect the
termination and the other parties shall be obligated to fund their respective
Proportionate Shares of the Costs incurred.

 
6.  
RIGHTS, DUTIES AND STATUS OF OPERATOR

 
6.1  
The Operator in its operations hereunder shall be deemed to be an independent
contractor.  The Operator shall not act or hold itself out as agent for any of
the parties nor make any commitments on behalf of any of the parties unless
specifically permitted by this Agreement or directed in writing by a party.

 
6.2  
Subject to any specific provision of this Agreement and subject to it having the
right to reject any direction on reasonable grounds by virtue of its status as
an independent contractor, the Operator shall perform its duties hereunder in
accordance with the directions of the Management Committee and in accordance
with this Agreement.

 
6.3  
The Operator shall manage and carry out Mining Operations substantially in
accordance with Programs, Feasibility Reports and Production Notices, Operating
Plans, Mine Maintenance Plans and Mine Closure Plans adopted by the Management
Committee and in connection therewith shall, in advance if reasonably possible,
notify the Management Committee of any change in Mining Operations which the
Operator considers material and if it is not reasonably possible, the Operator
shall notify the Management Committee so soon thereafter as is reasonably
possible.


 
7

--------------------------------------------------------------------------------

 
 
6.4  
The Operator shall have the sole and exclusive right and authority to manage and
carry out all Mining Operations in accordance herewith and to incur the Costs
required for that purpose.  In so doing the Operator shall:

 
(a)  
comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;

 
(b)  
pay all Costs properly incurred promptly as and when due;

 
(c)  
keep the Property and Assets free of all liens and encumbrances (other than
those, if any, in effect on the Operative Date, those the creation of which is
permitted pursuant to this Agreement, or builder’s or mechanic’s liens) arising
out of the Mining Operations and, in the event of any lien being filed as
aforesaid, proceed with diligence to contest or discharge the same;

 
(d)  
with the approval of the Management Committee prosecute claims and, where a
defence is available, defend litigation arising out of the Mining Operations,
provided that any Participant may join in the prosecution or defence at its own
expense;

 
(e)  
subject to paragraph 20.6, perform such assessment work or make payments in lieu
thereof and pay such rentals, taxes or other payments and do all such other
things as may be necessary to maintain the Property in good standing, including,
without limiting generality, staking and restaking mining claims, and applying
for licenses, leases, grants, concessions, permits, patents and other rights to
and interests in the Minerals;

 
(f)  
maintain books of account in accordance with the Accounting Procedure, provided
that the judgment of the Operator as to matters related to the accounting, for
which provision is not made in the Accounting Procedure, shall govern if the
Operator’s accounting practices are in accordance with accounting principles
generally accepted in the mining industry in Canada;

 
(g)  
perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other practices
customary in the Canadian mining industry, and in substantial compliance with
all applicable federal, provincial, Territorial and municipal laws, by laws,
ordinances, rules and regulations and this Agreement;

 
(h)  
prepare and deliver the reports provided for in paragraph 21.2; and

 
(i)  
have such additional duties and obligations as the Management Committee may from
time to time determine.

 
7.  
EXPLORATION PROGRAMS

 
7.1  
The Operator shall prepare draft Programs for consideration by the Management
Committee.  Unless otherwise agreed to by a Special Majority, each Program shall
cover a calendar year.  The draft Program shall contain a statement in
reasonable detail of the proposed Mining Operations, estimates of all
Exploration Costs to be incurred and an estimate of the time when they will be
incurred, and shall be delivered to each Participant by no later than 60 days
prior to the period to which the draft Program relates. 


 
8

--------------------------------------------------------------------------------

 
 
 Each draft Program shall be accompanied by such reports and data as are
reasonably necessary for each party to evaluate and assess the results from the
Program for the then current year and, to the extent not previously delivered,
from earlier Programs.
 
7.2  
The Management Committee shall review the draft Program prepared and, if it
deems fit, adopt the Program with such modifications, if any, as the Management
Committee deems necessary.  The Operator shall be entitled to an allowance for a
Cost overrun of 15 percent in addition to any budgeted Exploration Costs and any
Costs so incurred shall be deemed to be included in the Program, as adopted.

 
7.3  
The Operator shall forthwith submit the adopted Program to the parties.  Each
party may, within 30 days of receipt of the Program, give notice to the Operator
committing to contribute its Proportionate Share of the Exploration Costs for
that Program.  A party which fails to give that notice within the 30 day period
shall be deemed to have elected not to contribute to that Program.

 
7.4  
If any party elected not to contribute to a Program, the amounts to be
contributed by the parties who elected to contribute shall be increased pro
rata, subject to the right of any of them to elect, prior to the commencement of
the Program, not to contribute more than its Proportionate Share.  If one or
more party so elects to contribute no more than its Proportionate Share and the
other parties do not elect to contribute pro rata to the resulting shortfall,
the Operator shall in good faith revise the Program and Budget such that the
technical objectives of the original Program are retained to the extent that is
reasonably practicable given the reduced contributions to Costs.  The Operator
shall, within 15 days following the end of the 30-day period set out in
paragraph 7.3, deliver to each party a copy of the said revised Program which,
if the budget contemplates Costs of at least 80% of those contemplated in the
original adopted Program, shall then be deemed for all purposes under this
Agreement to be the adopted Program .  If the budget for the revised Program
contemplates Costs of less than 80% of those contemplated in the original
adopted Program, the revised Program shall be re-submitted to the Management
Committee as a draft Program pursuant to paragraph 7.1, and the procedure set
out in paragraph 7.1 to 7.4 inclusive shall be repeated.

 
7.5  
The Operator shall be entitled to invoice each Participant:

 
(a)  
no more frequently than monthly, for its Proportionate Share of Exploration
Costs incurred and paid by the Operator in carrying out a Program; or

 
(b)  
not more than 15 days in advance of requirements, for an advance of that
Participant’s Proportionate Share of Exploration Costs estimated to be incurred
and paid by the Operator in carrying out a Program.

 
Each invoice shall be signed by a financial officer of the Operator.  Each
Participant shall pay to the Operator the amount invoiced within 15 days of
receipt of the invoice.  If a Participant protests the correctness of an invoice
it shall nevertheless be required to make the payment.
 
7.6  
If any Participant, after having committed to contribute pursuant to paragraph
7.3, fails to pay an invoice within the 15-day period referred to in paragraph
7.5 the Operator may by notice demand payment.  If no payment is made within the
period of 7 days next succeeding the receipt of the demand notice, that
Participant shall be deemed to have forfeited its right to contribute to any
further Costs under this Agreement and it shall be deemed to have elected not to
contribute to each Program subsequently conducted and to any Production Notice,
and accordingly, shall have its Interest reduced in the manner contemplated in
paragraphs 7.9 and 10.2(b).


 
9

--------------------------------------------------------------------------------

 
 
7.7  
The Operator shall expend all monies advanced by a Participant ratably with the
advances of the other Participants.  If the Operator suspends or prematurely
terminates a Program, any funds advanced by a Participant in excess of that
Participant’s Proportionate Share of Exploration Costs incurred prior to the
suspension or premature termination shall be refunded within 60 days of the
suspension or premature termination.

 
7.8  
Unless otherwise directed by the Management Committee, the Operator may suspend
or terminate prematurely any Program when the Operator, in good faith, considers
that conditions are not suitable for the proper continuation or completion of
the Program or the results obtained to that time eliminate or substantially
impair the technical rationale on which the Program was based.  If any Program
is altered, suspended or terminated prematurely so that the Exploration Costs
incurred on that Program as altered, suspended or terminated are less than 80
percent of the Exploration Costs set out in the adopted Program, any party which
elected not to contribute to that Program shall be given notice of the
alteration, suspension or termination by the Operator and shall be entitled to
contribute its Proportionate Share of the Exploration Costs incurred on that
Program by payment thereof to the Operator within 30 days after receipt of the
notice, but shall not be entitled to review the results of the Program until it
has made full payment. If payment is not made by that party within the 30 days
aforesaid it shall forfeit its right to contribute to that Program without a
demand for payment being required to be made thereafter by the Management
Committee.  If payment is made by that party within the 30 days as aforesaid,
the Operator shall distribute the payment to the original Participants pro rata
according to their respective contributions to the Program, and shall deliver to
the new Participant copies of all data previously delivered to the other
Participants with respect to that Program

 
7.9  
If a party elected not to contribute to the Exploration Costs of any Program the
Interest of that party shall be decreased and the Interest of each Participant
contributing in excess of its Proportionate Share of the Exploration Costs shall
be increased so that, subject to paragraph 7.10, at all times during the
Exploration Period the Interest of each party will be that percentage which is
equivalent to its Exploration Costs and Prior Exploration Costs expressed as a
percentage of the Exploration Costs and Prior Exploration Costs of all
parties.  Notwithstanding the foregoing but subject to paragraph 7.10 hereof,
the party whose Interest has been reduced (other than a party who has forfeited
the right to contribute pursuant to paragraph 7.6) shall be entitled to receive
details of and to contribute to future Programs to the extent of its then
Interest.  On the Operative Date, the parties’ respective Interests and Prior
Exploration Costs shall be deemed to be as follows:

 
Prior Exploration Costs
Interest
Brookmount
$1,500,000
50%
Pana
$1,500,000
50%

 
7.10  
The application of paragraph 7.9 shall be limited to a reduction of
the  Interest of any party to not less than 25% (the “Reduced Party”)  In the
event that the costs as defined in 7.9 would reduce any party below 25% then
those costs will be carried by the party contributing the costs (the
“Contributing Party”) as a loan to the party who shall accrue interest at the
prime interest rate based on the U.S. Prime Interest Rate of the Bank of New
York plus 10%.  The Reduced Party shall  receive 50% of their allocated proceeds
from production, less all costs of production, until the loan is paid in full.
(For example:  If the Reduced Party is reduced to 25% then the Reduced Party
shall receive 12.5% of the total proceeds from production less all costs and the
Contributing Party shall receive 87.5% of the total proceeds from production of
which 12.5% shall be applied against the loan to the Reduced Party.


 
10

--------------------------------------------------------------------------------

 
 
7.11  
If the Operator fails to submit a draft Program or a revised Program by the date
set out in this Agreement, the following shall apply:

 
(a)  
the Operator shall not be entitled to submit a draft Program or revised Program
for the subject period;

 
(b)  
any Participant other than the Operator whose Interest is not less than 50% may,
within 30 days following the date by which the Operator’s draft Program or
revised Program was due, submit a draft Program (the “Non-Operator’s Program”)
for the subject period for consideration by the Management Committee;

 
(c)  
the Management Committee shall review the Non-Operator’s Program and, if it
deems fit (the Operator not being entitled to vote with respect thereto), adopt
the Non-Operator’s Program with such modifications, if any, as the Management
Committee deems necessary; the adopted Program shall then be submitted to the
parties pursuant to paragraph 7.3;

 
(d)  
If the Operator is a party and elects to contribute to the Non-Operator’s
Program, it shall remain as the Operator for the duration of the Non-Operator’s
Program.

 
(e)  
if the Operator is a party and elects not to contribute to the Non-Operator’s
Program, it shall cease to be the Operator for the duration of the
Non-Operator’s Program, and the Management Committee shall appoint another party
as Operator (the former Operator not being entitled to vote with respect
thereto);

 
(f)  
following the completion of the Non-Operator’s Program the former Operator
shall, subject to the provisions of paragraph 5.1, automatically become the
Operator.

 
8.  
FEASIBILITY REPORT

 
8.1  
Except as provided in paragraph 8.2, a Feasibility Report shall only be prepared
with the approval of the Management Committee. The Operator shall provide copies
of the completed Feasibility Report to each of the parties forthwith upon
receipt, together with copies of all of the latest technical data and
information generated or received by the Operator from the immediately preceding
Program and not contained in the Feasibility Report.

 
8.2  
Notwithstanding the provisions of paragraph 8.1, if a party (the “Proponent”) is
of the view that a Feasibility Report should be prepared, such party shall give
notice thereof to the Operator and the Operator shall call a Management
Committee meeting to consider the matter.  If the Management Committee fails to
approve the preparation of the Feasibility Report supported by the Proponent,
the Proponent may, either alone or with other parties, at its or their sole
cost, prepare a Feasibility Report.  If such Feasibility Report indicates that
production from the Property would be profitable to the Proponent, the Proponent
shall deliver the Feasibility Report to the Operator who shall then call a
Management Committee meeting to consider the Proponent’s Feasibility Report.  If
the Management Committee adopts the Feasibility Report, the non-contributing
parties may either pay the Proponent an amount equal to its of their respective
proportionate costs of the preparation of the Feasibility Report, or shall
suffer reduction of their respective Interests pursuant to paragraph 7.9.  Upon
the adoption by the Management Committee of the Proponent’s Feasibility Report,
it shall become a Feasibility Report for all purposes hereunder.


 
11

--------------------------------------------------------------------------------

 
 
8.3  
The parties shall meet at reasonable intervals and times to review the
Feasibility Report and discuss whether the establishing and bringing of a Mine
into commercial production in conformity with the Feasibility Report is feasible
or desirable.

 
9.  
PRODUCTION NOTICE

 
9.1  
The Operator shall call a Management Committee meeting to consider the
Feasibility Report for a date no sooner than three months and no later than six
months after the Feasibility Report was provided to each of the parties.

 
9.2  
The Management Committee shall consider the Feasibility Report prepared and may
by Special Majority, approve the Feasibility Report, with such modifications, if
any, as it considers necessary or desirable, together with an estimate of
Construction Costs.  If a Feasibility Report is approved as aforesaid the
Management Committee shall forthwith cause a Production Notice to be given to
each of the parties by the Operator stating that the Management Committee has
approved that a Mine be established and brought into production in conformity
with the Feasibility Report and estimated Construction Costs as so approved.

 
10.  
ELECTION TO CONTRIBUTE

 
10.1  
Each party with an Interest may, within 30 days of the receipt of the Production
Notice, give the Operator notice committing to contribute its Proportionate
Share of Construction Costs.  A party which fails to give that notice within the
30-day period shall be deemed to have elected not to contribute to Construction
Costs.

 
10.2  
If any party elects not to contribute to Construction Costs that party, subject
to its rights under paragraph 10.4, shall forfeit the right to contribute to any
further Costs under this Agreement, and those parties which elected to
contribute as aforesaid may thereupon elect to increase their contribution to
Construction Costs, if more than one party then in proportion to their
respective Interests, by the amount which any party has declined to
contribute.  If elections are made so that Construction Costs are fully
committed:

 
(a)  
the Interest of each Participant shall be increased and that of each non
Participant shall be decreased as Costs are incurred so that the Interest of
each party at all times is that percentage which is equivalent to

 
(i)  
the sum of its Exploration Costs, its Prior Exploration Costs and its
contribution to Construction Costs;

 
divided by
 
(ii)  
the sum of the total Exploration Costs, total Prior Exploration Costs and the
total Construction Costs of all the parties;

 
multiplied by
 
(iii)  
100;

 
(b)  
then, at the Completion Date, each non-Participant shall be deemed to have
assigned and conveyed its Interest to the Participants, if more than one then in
proportion to their respective Interests, and shall be entitled to receive as
its sole remuneration and benefit in consideration of that assignment and
conveyance, by way of royalty, subject to adjustment as provided in paragraph
7.12, that percent of the Net Proceeds of Production, as and when available,
which is equivalent to the Interest, calculated at the Completion Date.


 
12

--------------------------------------------------------------------------------

 
 
(c)  
each Participant shall severally calculate and cause to be paid to each
non-Participant any Net Proceeds of Production derived from the Property in the
manner provided in Appendix II.

 
10.3  
If, after the operation of paragraph 10.2, Construction Costs are not fully
committed the Production Notice shall be deemed to be withdrawn, and shall not
be resubmitted, either in the same or a revised form, for a period of at least
six months following such withdrawal.

 
11.  
OPERATOR’S FEE

 
11.1  
The Operator may charge the following sums in return for its head office
overhead functions which are not charged directly:

 
(a)  
with respect to Programs:

 
(i)  
10% for each individual contract which expressly includes an overhead charge by
the party contracted;

 
(ii)  
8% for each individual contract which exceeds $1,000,000 and is not subject to
clause 11.01(a)(i) hereof;

 
(iii)  
8% of all other Costs not included in clauses 11.01(a)(i) and 11.01(a)(ii).

 
(b)  
with respect to Construction:  10% of all other such Costs;

 
(c)  
subsequent to the Completion Date:  5% of all Operating Costs.

 
12.  
MINE FINANCING

 
12.1  
The contributions of the Participants toward the Mine Costs shall be
individually and separately provided by them.

 
12.2  
Any party may pledge, mortgage, charge or otherwise encumber its Interest in
order to secure moneys borrowed and used by that party for the sole purpose of
enabling it to finance its participation under this Agreement or in order to
secure by way of floating charge as a part of the general corporate assets of
that party moneys borrowed for its general corporate purposes, provided that the
pledgee, mortgagee, holder of the charge or encumbrance (in this subsection
called the “Chargee”) shall hold the same subject to the provisions of this
Agreement and that if the Chargee realizes upon any of its security it will
comply with this Agreement.  The Agreement between the party hereto, as
borrower, and the Chargee shall contain specific provisions to the same effect
as the provisions of this paragraph.

 
13.  
CONSTRUCTION

 
13.1  
Subject to paragraphs 10.2 and 10.3, the Management Committee shall cause the
Operator to, and the Operator shall, proceed with Construction with all
reasonable dispatch after a Production Notice has been given.  Construction
shall be substantially in accordance with the Feasibility Report subject to any
variations proposed in the Production Notice, and subject also to the right of
the Management Committee to cause such other reasonable variations in
Construction to be made as the Management Committee, by Special Majority, deems
necessary and advisable.


 
13

--------------------------------------------------------------------------------

 
 
14.  
OPERATION OF THE MINE

 
14.1  
Commencing on the Completion Date, all Mining Operations shall be planned and
conducted and all estimates, reports and statements shall be prepared and made
on the basis of a calendar year.

 
14.2  
With the exception of the year in which the Completion Date occurs, an Operating
Plan for each calendar year shall be submitted by the Operator to the
Participants not later than November 1 in the year immediately preceding the
calendar year to which the Operating Plan relates.  Each Operating Plan shall
contain the following:

 
(a)  
a description of the proposed Mining Operations;

 
(b)  
a detailed estimate of all Mine Costs plus a reasonable allowance for
contingencies;

 
(c)  
an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals or other products and by-products to be produced; and

 
(d)  
such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan.

 
Upon request of any Participant the Operator shall meet with that Participant to
discuss the Operating Plan and shall provide such additional or supplemental
information as that Participant may reasonably require with respect thereto.
 
14.3  
The Management Committee shall adopt each Operating Plan, with such changes as
it deems necessary, by November 30 in the year immediately preceding the
calendar year to which the Operating Plan relates; provided, however, that the
Management Committee, by Special Majority, may from time to time and any time
amend any Operating Plan.

 
14.4  
The Operator shall include in the estimate of Mine Costs referred to in
subparagraph 14.2(b) hereof the establishment of a trust or escrow fund
providing for the reasonably estimated costs of satisfying continuing
obligations that may remain after the permanent termination of Mining
Operations, in excess of amounts actually expended.  Such continuing obligations
are or will be incurred as a result of the Joint Operation and shall include
such things as monitoring, stabilization, reclamation or restoration
obligations, severance and other employee benefit costs and all other
obligations incurred or imposed as a result of the Joint Operation which
continue or arise after the permanent termination of Mining Operations and the
termination of this Agreement and settlement of all accounts.  The payment of
such continuing obligations shall be made on the basis of units of production,
and shall be in amounts reasonably estimated to provide over the lifetime of
proven and probable reserves funds adequate to pay for such reclamation and long
term care and monitoring.  The Participants shall contribute to the trust or
escrow fund cash (or provide letters of credit or other forms of security
readily convertible to cash in form approved by the Management Committee).  The
amount contributed from time to time for the satisfaction of such continuing
obligations shall be classified as Costs hereunder but shall be segregated into
a separate account.


 
14

--------------------------------------------------------------------------------

 
 
15.  
PAYMENT OF MINE COSTS

 
15.1  
The Operator may invoice each Participant, from time to time, for that
Participant’s Proportionate Share of Construction Costs or Operating Costs
incurred to the date of the invoice, or at the beginning of each month for an
advance equal to that Participant’s Proportionate Share of the estimated cash
disbursements to be made during the month.  Each Participant shall pay its
Proportionate Share of the Construction Costs or Operating Costs or the
estimated cash disbursements aforesaid to the Operator within 30 days after
receipt of the invoice.  If the payment or advance requested is not so made, the
amount of the payment or advance shall bear interest calculated monthly not in
advance from the 30th day after the date of receipt of the invoice thereof by
that Participant at a rate equivalent to the weighted average Prime Rate for the
month plus 10% until paid.  The Operator shall have a lien on each Participant’s
Interest in order to secure that payment or advance together with interest which
has accrued thereon.

 
15.2  
If any Participant fails to pay an invoice contemplated in paragraph 15.1 within
the 30 day period aforesaid, the Operator may, by notice, demand payment.  If no
payment is made within 30 days of the Operator’s demand notice, the Operator
may, without limiting its other rights at law, enforce the lien created by
paragraph 15.1 by taking possession of all or any part of that Participant’s
Interest.  The Operator may sell and dispose of the Interest which it has so
taken into its possession by:

 
(a)  
first offering that Interest to the other Participants, if more than one then in
proportion to the respective Interests of the Participants who wish to accept
that offer, for that price which is the fair market value stated in the lower of
two appraisals obtained by the Operator from independent, well recognized
appraisers competent in the appraisal of mining properties; and

 
(b)  
if the Participants have not purchased all or part of that Interest as
aforesaid, then by selling the balance, if any, either in whole or in part or in
separate parcels at public auction or by private tender (the Participants being
entitled to bid) at a time and on whatever terms the Operator shall arrange,
having first given notice to the defaulting Participant of the time and place of
the sale.

 
As a condition of the sale as contemplated in subparagraph 15.2(b), the
purchaser shall agree to be bound by this Agreement and, prior to acquiring the
Interest, shall deliver notice to that effect to the parties, in form acceptable
to the Operator.  The proceeds of the sale shall be applied by the Operator in
payment of the amount due from the defaulting Participant and interest as
aforesaid, and the balance remaining, if any, shall be paid to the defaulting
Participant after deducting reasonable costs of the sale.  Any sale or disposal
made as aforesaid shall be a perpetual bar both at law and in equity by the
defaulting Participant and its successors and assigns against all other
Participants.
 
16.  
DISTRIBUTION IN KIND

 
16.1  
It is expressly intended that, upon implementation of any Production Notice
hereunder, the association of the parties hereto shall be limited to the
efficient production of Minerals from the Property and related activities, and
that each of the parties shall be entitled to use, dispose of or otherwise deal
with its Proportionate Share of Minerals as it sees fit.  Each Participant shall
take in kind, f.o.b. truck or railcar on the Property, and separately dispose of
its Proportionate Share of the Minerals produced from the Mine.  From the time
of delivery, each Participant shall have ownership of and title to its
Proportionate Share of Minerals separate from, and not as tenant in common with,
the other Participants, and shall bear all risk of loss of Minerals.  Extra
costs and


 
15

--------------------------------------------------------------------------------

 
 
16.2  
expenses incurred by reason of the Participants taking in kind and making
separate dispositions shall be paid by each Participant directly and not through
the Operator or Management Committee.

 
16.3  
Each Participant shall construct, operate and maintain, all at its own cost and
expense, any and all facilities which may be necessary to receive and store and
dispose of its Proportionate Share of the Minerals at the rate the same are
produced.

 
16.4  
If a Participant has not made the necessary arrangements to take in kind and
store its share of production as aforesaid the Operator shall, at the sole cost
and risk of that Participant store, in any location where it will not interfere
with Mining Operations, the production owned by that Participant.  The Operator
and the other parties shall be under no responsibility with respect
thereto.  All of the Costs involved in arranging and providing storage shall be
billed directly to, and be the sole responsibility of the Participant whose
share of production is so stored.  The Operator’s charges for such assistance
and any other related matters shall be billed directly to and be the sole
responsibility of the Participant.  All such billings shall be subject to the
provisions of paragraphs 15.1 and 15.2 hereof.

 
17.  
SURRENDER OF INTEREST

 
17.1  
Any party not in default hereunder may, at any time upon notice, surrender its
entire Interest to the other parties by giving those parties notice of
surrender.

 
The notice of surrender shall:
 
(a)  
indicate a date for surrender not less than three months after the date on which
the notice is given; and

 
(b)  
contain an undertaking that the surrendering party will:

 
(i)  
satisfy its Proportionate Share, based on its then Interest, of all obligations
and liabilities which arose at any time prior to the date of surrender;

 
(ii)  
if the Operator has not included in Mine Costs the costs of continuing
obligations as set out in paragraph 14.4 hereof, pay on the date of surrender
its reasonably estimated Proportionate Share, based on the surrendering party’s
then Interest, of the Costs of rehabilitating the Mine site and of reclamation
based on the Mining Operations completed as at the date of surrender; and

 
(iii)  
will hold in confidence, for a period of two years from the date of surrender,
all information and data which it acquired pursuant to this Agreement.

 
17.2  
Upon the surrender of its entire Interest as contemplated in paragraph 17.1 and
upon delivery of a release in writing, in form acceptable to counsel for the
Operator, releasing the other parties from all claims and demands hereunder, the
surrendering party shall be relieved of all obligations or liabilities hereunder
except for those which arose or accrued or were accruing due on or before the
date of the surrender.

 
17.3  
A party to whom a notice of surrender has been given as contemplated in
paragraph 17.1 may elect, by notice within 90 days to the party which first gave
the notice to accept the surrender, in which case paragraphs 17.1 and 17.2 shall
apply, or to join in the surrender.  If all of the parties join in the surrender
the Joint Operation shall be terminated in accordance with article 18.


 
16

--------------------------------------------------------------------------------

 
 
18.  
TERMINATION OF MINING OPERATIONS

 
18.1  
The Operator may, at any time subsequent to the Completion Date, on at least 180
days notice to all Participants, recommend that the Management Committee approve
that the Mining Operations be suspended.  The Operator’s recommendation shall
include a plan and budget (in this article 18 called the “Mine Maintenance
Plan”), in reasonable detail, of the activities to be performed to maintain the
Assets and Property during the period of suspension and the Costs to be
incurred.  The Management Committee may, by Special Majority, at any time
subsequent to the Completion Date, cause the Operator to suspend Mining
Operations in accordance with the Operator’s recommendation with such changes to
the Mine Maintenance Plan as the Management Committee deems necessary.  The
Participants shall be committed to contribute their Proportionate Share of the
Costs incurred in connection with the Mine Maintenance Plan.  The Management
Committee, by Special Majority, may cause Mining Operations to be resumed at any
time.

 
18.2  
The Operator may, at any time following a period of at least 180 days during
which Mining Operations have been suspended, upon at least 90 days notice to all
Participants, or in the events described in paragraph 18.1, recommend that the
Management Committee approve the permanent termination of Mining
Operations.  The Operator’s recommendation shall include a plan and budget (in
this article 18 called the “Mine Closure Plan”), in reasonable detail, of the
activities to be performed to close the Mine and reclaim and rehabilitate the
Property, as required by applicable law, regulation or contract by reason of
this Agreement.  The Management Committee may, by unanimous approval of the
representatives of all Participants, approve the Operator’s recommendation with
such changes to the Mine Closure Plan as the Management Committee deems
necessary.

 
18.3  
If the Management Committee approves the Operator’s recommendation as aforesaid,
it shall cause the Operator to:

 
(a)  
implement the Mine Closure Plan, whereupon the Participants shall be committed
to pay, in proportion to their respective Interests, such Costs as may be
required to implement that Mine Closure Plan;

 
(b)  
remove, sell and dispose of such Assets as may reasonably be removed and
disposed of profitably and such other Assets as the Operator may be required to
remove pursuant to applicable environmental and mining laws; and

 
(c)  
sell, abandon or otherwise dispose of the Assets and the Property.

 
The disposal price for the Assets and the Property shall be the best price
reasonably obtainable and the net revenues, if any, from the removal and sale
shall be credited to the Participants in proportion to their respective
Interests.
 
18.4  
If the Management Committee does not approve the Operator’s recommendation
contemplated in paragraph 18.2, the Operator shall maintain Mining Operations in
accordance with the Mine Maintenance Plan as pursuant to paragraph 18.1.

 
19.  
THE PROPERTY

 
19.1  
Title to the Property shall be held in the name of the Operator in trust for the
parties in proportion to their respective Interests as adjusted from time to
time.  Each of the parties shall have the right to receive, forthwith upon
making demand therefor from the Operator, such documents as it may reasonably
require to confirm its Interest.


 
17

--------------------------------------------------------------------------------

 
 
19.2  
This Agreement, or a memorandum of this Agreement, shall, upon the written
request of any party, be recorded in the office of any governmental agency so
requested, in order to give notice to third parties of the respective interests
of the parties in the Property and this Agreement.  Each party hereby covenants
and agrees with the requesting party to execute such documents as may be
necessary to perfect such recording.

 
20.  
AREA OF COMMON INTEREST

 
20.1  
The area of common interest shall be deemed to comprise that area which is
included within three kilometers of the outermost boundary of the mineral
properties which constitute the Property as at the Operative Date.

 
20.2  
If at any time during the subsistence of this Agreement any party or the
Affiliate of any party (in this section only called in each case the “Acquiring
Party”) stakes or otherwise acquires, directly or indirectly, any right to or
interest in any mining claim, licence, lease, grant, concession, permit, patent,
or other mineral property located wholly or partly within the area of interest
referred to in subparagraph 20.1, the Acquiring Party shall forthwith give
notice to the other parties of that staking or acquisition, the total cost
thereof and all details in the possession of that party with respect to the
details of the acquisition, the nature of the property and the known
mineralization.

 
20.3  
The Management Committee (the representative of the Acquiring Party not being
entitled to vote with respect thereto) may, within 30 days of receipt of the
Acquiring Party’s notice, elect, by notice to the Acquiring Party, to require
that the mineral properties and the right or interest acquired be included in
and thereafter form part of the Property for all purposes of this Agreement.

 
20.4  
If the election aforesaid is made, all the other parties shall reimburse the
Acquiring Party for that portion of the cost of acquisition which is equivalent
to their respective Interests.

 
20.5  
If the Management Committee does not  make the election aforesaid within that
period of 30 days, the right or interest acquired shall not form part of the
Property and the Acquiring Party shall be solely entitled thereto.

 
20.6  
Notwithstanding subparagraph 6.4(e), the Operator shall be entitled, at any time
and from time to time to surrender all or any part of the Property or to permit
the same to lapse, but only upon first either obtaining the unanimous consent of
the Management Committee, or giving 60 days notice of its intention to do so to
the other parties.  In this latter event, the parties, other than the Operator,
shall be entitled to receive from the Operator, on request prior to the date of
the surrender or lapse, pro rata in accordance with their respective Interests,
a conveyance of that portion of the Property intended for surrender or lapse,
together with copies of any plans, assay maps, diamond drill records and factual
engineering data in the Operator’s possession and relevant thereto.  Any part of
the Property so acquired shall cease to be subject to this Agreement and shall
not be subject to paragraph 20.2.  Any part of the Property which has not been
so acquired by any of the parties shall remain subject to paragraph 20.2.

 
21.  
INFORMATION AND DATA

 
21.1  
At all times during the subsistence of this Agreement the duly authorized
representatives of each Participant shall, at its and their sole risk and
expense and at reasonable intervals and times, have access to the Property and
to all technical records and other factual engineering data and information
relating to the Property which is in the possession of the Operator.


 
18

--------------------------------------------------------------------------------

 
 
21.2  
During the Exploration Period while Programs are being carried out, the Operator
shall furnish the Participants with monthly progress reports and with a final
report within 90 days following the conclusion of each Program.  The final
report shall show the Mining Operations performed and the results obtained and
shall be accompanied by a statement of Costs and copies of pertinent plans,
assay maps, diamond drill records and other factual engineering data.  During
the Construction Period and during the implementation of an Operating Plan the
Operator shall provide monthly progress reports to the Participants, which
report shall include information on any changes or developments affecting the
Mine that the Operator considers are material.

 
21.3  
All information and data concerning or derived from the Mining Operations shall
be kept confidential and, except to the extent required by law or by regulation
of any Securities Commission or Stock Exchange, shall not be disclosed to any
person other than an Affiliate without the prior consent of all the
Participants, which consent shall not unreasonably be withheld.

 
21.4  
The text of any news releases or other public statements which a party intends
to make with respect to the Property or this Agreement shall, to the extent
practicable, be made available to the other parties prior to publication and the
other parties shall have the right to make suggestions for changes therein.

 
22.  
LIABILITY OF THE OPERATOR

 
22.1  
Subject to paragraph 20.2, each party shall indemnify and save the Operator
harmless from and against any loss, liability, claim, demand, damage, expense,
injury or death (including, without limiting the generality of the foregoing,
legal fees) resulting from any acts or omissions of the Operator or its
officers, employees or agents.

 
22.2  
Notwithstanding paragraph 22.1, the Operator shall not be indemnified nor held
harmless by any of the parties for any loss, liability, claim, damage, expense,
injury or death, (including, without limiting the generality of the foregoing,
legal fees) resulting from the negligence or willful misconduct of the Operator
or its officers, employees or agents.

 
22.3  
An act or omission of the Operator or its officers, employees or agents done or
omitted to be done:

 
(a)  
at the direction of, or with the concurrence of, the Management Committee; or

 
(b)  
unilaterally and in good faith by the Operator to protect life or property

 
shall be deemed not to be negligence or willful misconduct.
 
22.4  
The obligation of each party to indemnify and save the Operator harmless
pursuant to paragraph 22.1 shall be in proportion to its Interest as at the date
that the loss, liability, claim, demand, damage, expense, injury or death
occurred or arose.

 
22.5  
The Operator shall not be liable to any other party nor shall any party be
liable to the Operator in contract, tort or otherwise for special or
consequential damages, including, without limiting the generality of the
foregoing, loss of profits or revenues.


 
19

--------------------------------------------------------------------------------

 
 
23.  
INSURANCE

 
23.1  
Commencing on the Operative Date, the Management Committee shall cause the
Operator to place and maintain with a reputable insurer or insurers such
insurance, if any, as the Management Committee in its discretion deems advisable
in order to protect the parties together with such other insurance as any
Participant may by notice reasonably request.  The Operator shall, upon the
written request of any Participant, provide it with evidence of that insurance.

 
23.2  
Paragraph 23.1 shall not preclude any party from placing, for its own account
insurance for greater or other coverage than that placed by the Operator.

 
24.  
RELATIONSHIP OF PARTIES

 
24.1  
The rights, duties, obligations and liabilities of the parties shall be several
and not joint nor joint and several, it being the express purpose and intention
of the parties that their respective Interests shall be held as tenants in
common.

 
24.2  
Nothing herein contained shall be construed as creating a partnership of any
kind or as imposing upon any party any partnership duty, obligation or liability
to any other party hereto.

 
24.3  
No party shall, except when required by this Agreement or by any law, by-law,
ordinance, rule, order or regulation, use, suffer or permit to be used, directly
or indirectly, the name of any other party for any purpose related to the
Property or this Agreement.

 
25.  
PARTITION

 
25.1  
Each of the parties hereto waives, during the term of this Agreement, any right
to partition of the Property or the Assets or any part thereof and no party
shall seek to be entitled to partition of the Property or the Assets whether by
way of physical partition, judicial sale or otherwise during the term of this
Agreement.

 
26.  
TAXATION

 
26.1  
All Costs incurred hereunder shall be for the account of the party or parties
making or incurring the same, if more than one then in proportion to their
respective Interests, and each party on whose behalf any Costs have been
incurred shall be entitled to claim all tax benefits, write-offs, and deductions
with respect thereto.

 
27.  
FORCE MAJEURE

 
27.1  
Notwithstanding anything herein contained to the contrary, if any Participant is
prevented from or delayed in performing any obligation under this Agreement, and
such failure is occasioned by any cause beyond its reasonable control, excluding
only lack of finances, then, subject to paragraph 27.2, the time for the
observance of the condition or performance of the obligation in question shall
be extended for a period equivalent to the total period the cause of the
prevention or delay persists or remains in effect regardless of the length of
such total period.

 
27.2  
Any party hereto claiming suspension of its obligations as aforesaid shall
promptly notify the other parties to that effect and shall take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able so to do and as soon as
possible; provided that the terms of settlement of any labour disturbance or
dispute, strike or lockout shall be wholly in the discretion of the party
claiming suspension of its


 
20

--------------------------------------------------------------------------------

 
 
obligations by reason thereof, and that party shall not be required to accede to
the demands of its opponents in any such labour disturbance or dispute, strike,
or lockout solely to remedy or remove the force majeure thereby
constituted.  The party claiming suspension of its obligations shall promptly
notify the other parties when the cause of the Force Majeure has been removed.
 
27.3  
The extension of time for the observance of conditions or performance of
obligations as a result of force majeure shall not relieve the Operator from its
obligations to keep the Property in good standing pursuant to sub-paragraphs
6.4(a) 6.04(a) and 6.4(e).

 
28.  
NOTICE

 
28.1  
All invoices, notices, consents and demands under this Agreement shall be in
writing and may be delivered personally, transmitted by fax (with transmission
confirmed in writing), or may be forwarded by first class prepaid registered
mail to the address for each party specified in this Agreement or to such
addresses as each party may from time to time specify by notice.  Any notice
delivered or sent by fax shall be deemed to have been given and received on the
business day next following the date of delivery or transmission.  Any notice
mailed as aforesaid shall be deemed to have been given and received on the fifth
business day following the date it is posted, provided that if between the time
of mailing and the actual receipt of the notice there shall be a mail strike,
slowdown or other labour dispute which affects delivery of the notice by mails,
then the notice shall be effective only if actually delivered.

 
29.  
WAIVER

 
29.1  
No waiver of any breach of this Agreement shall be binding unless evidenced in
writing executed by the party against whom charged. Any waiver shall extend only
to the particular breach so waived and shall not limit any rights with respect
to any future breach.

 
30.  
AMENDMENTS

 
30.1  
Except for those provisions, if any, of the Head Agreement specifically
incorporated herein by reference, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter
hereof.  An amendment or variation of this Agreement shall only be binding upon
a party if evidenced in writing executed by that party.

 
31.  
TERM

 
31.1  
Unless earlier terminated by agreement of all parties having an Interest or as a
result of one party acquiring both a 95 percent Interest and a 95 percent
interest in the Net Smelter Returns, the Joint  Operation and this Agreement
shall remain in full force and effect for so long as any party has any right,
title or interest in the Property.  Termination of this Agreement shall not,
however, relieve any party from any obligations theretofore accrued but
unsatisfied, nor from its obligations with respect to rehabilitation of the Mine
site and reclamation.

 
32.  
TIME OF ESSENCE

 
32.1  
Time is of the essence of this Agreement.

 
33.  
ASSIGNMENT - RIGHT OF FIRST REFUSAL

 
33.1  
If a party (hereinafter in this paragraph referred to as the “Owner”):


 
21

--------------------------------------------------------------------------------

 
 
(a)  
receives a bona fide offer from an independent third party (the “Proposed
Purchaser”) dealing at arm’s length with the Owner to purchase all or any part
all of the Owner’s Interest or its interest in this Agreement (which for
certainty shall include the Owner’s right to receive Net Smelter Returns, which
offer the Owner desires to accept;

 
(b)  
or if the Owner intends to sell all or any part of its Interest or its interest
in this Agreement.

 
The Owner shall first offer (the “Offer”) such interest in writing to the other
party upon terms no less favourable than those offered by the Proposed Purchaser
or intended to be offered by the Owner, as the case may be.  The Offer shall
specify the price and terms and conditions of such sale, the name of the
Proposed Purchaser (which term shall, in the case of an intended offer by the
Owner, mean the person or persons to whom the Owner intends to offer its
interest) and, if the offer received by the Owner from the Proposed Purchaser
provides for any consideration payable to the Owner otherwise than in cash, the
Offer shall include the Owner’s good faith estimate of the cash equivalent of
the non-cash consideration.  If within a period of 30 days of the receipt of the
Offer, the other party notifies the Owner in writing that it will accept the
same, the Owner shall be bound to sell such interest to the other party (subject
as hereinafter provided with respect to price) on the terms and conditions of
the Offer.  If the Offer so accepted by the other party contains the Owner’s
good faith estimate of the cash equivalent consideration as aforesaid, and if
the other party disagrees with the Owner’s best estimate, the other party shall
so notify the Owner at the time of acceptance and the other party shall, in such
notice, specify what it considers, in good faith, the fair cash equivalent to be
and the resulting total purchase price.  If the other party so notifies the
Owner, the acceptance by the other party shall be effective and binding upon the
Owner and the other party and the cash equivalent of any such non-cash
consideration shall be determined by binding arbitration under the Commercial
Arbitration Act (British Columbia) and shall be payable by the other party,
subject to prepayment as hereinafter provided, within 60 days following its
determination by arbitration.  The other party shall in such case pay to the
Owner, against receipt of an absolute transfer of clear and unencumbered title
to the interest of the Owner being sold, the total purchase price which it
specified in its notice to the Owner and such amount shall be credited to the
amount determined following arbitration of the cash equivalent of any non-cash
consideration.  If the other party fails to notify the Owner before the
expiration of the time limited therefor that it will purchase the interest
offered, the Owner may sell and transfer such interest to the Proposed Purchaser
at the price and on the terms and conditions specified in the Offer for a period
of 30 days, provided that the terms of this paragraph shall again apply to such
interest if the sale to the Proposed Purchaser is not completed within the said
30 days.  Any sale hereunder shall be conditional upon the Proposed Purchaser
delivering a written undertaking to the other party, in form and content
satisfactory to its counsel, to be bound by the terms and conditions of this
Agreement.
 
34.  
SUCCESSORS AND ASSIGNS

 
34.1  
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 
35.  
GOVERNING LAW

 
35.1  
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta.


 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.




BROOKMOUNT EXPLORATIONS INC.
Authorized Signatory
Authorized Signatory
   





PANA-MINERALES S.A.
Authorized Signatory
Authorized Signatory
   

 
This is page 23 to an agreement made the 30th day of April, 11between BROOKMOUNT
EXPLORATIONS INC. of the first part and PANA-MINERALES S.A. of the second part.

 
23

--------------------------------------------------------------------------------

 

 
APPENDIX I
 
ACCOUNTING PROCEDURE
 
THIS IS APPENDIX I TO THAT CERTAIN AGREEMENT BETWEEN BROOKMOUNT EXPLORATIONS
INC. AND PANA-MINERALES S.A., MADE AS OF THE ________ DAY OF __________________,
20     .


 
INTERPRETATION
 
1.1  
Terms defined in the Agreement shall, subject to any contrary intention, have
the same meanings herein.  In this Appendix the following words, phrases and
expressions shall have the following meanings:

 
(a)  
“Agreement” means the Agreement to which this Accounting Procedure is attached
as Appendix I.

 
(b)  
“Count” means a physical inventory count.

 
(c)  
“Employee” means those employees of the Operator who are assigned to and
directly engaged in the conduct of Mining Operations, whether on a full-time or
part-time basis.

 
(d)  
“Employee Benefits” means the Operator’s cost of holiday, vacation, sickness,
disability benefits, field bonuses, amounts paid to and the Operator’s costs of
established plans for employee’s group life insurance, hospitalisation, pension,
retirement and other customary plans maintained for the benefit of Employees and
Personnel, as the case may be, which costs may be charged as a percentage
assessment on the salaries and wages of Employees or Personnel, as the case may
be, on a basis consistent with the Operator’s cost experience.

 
(e)  
“Field Offices” means the necessary sub-office or sub-offices in each place
where a Program or Construction is being conducted or a Mine is being operated.

 
(f)  
“Government Contributions” means the cost or contributions made by the Operator
pursuant to assessments imposed by governmental authority which are applicable
to the salaries or wages of Employees or Personnel, as the case may be.

 
(g)  
“Joint Account” means the books of account maintained by the Operator to record
all assets, liabilities, costs, expenses, credits and other transactions arising
out of or in connection with the Mining Operations.

 
(h)  
“Material” means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Management Committee, for use in
the Mining Operations and, without limiting the generality, more particularly
“Controllable Material” means such Material which is ordinarily classified as
Controllable Material, as that classification is determined or approved by the
Management Committee, and controlled in mining operations.

 
(i)  
“Personnel” means those management, supervisory, administrative, clerical or
other personnel of the Operator normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Office in
question.


 
24

--------------------------------------------------------------------------------

 
 
(j)  
“Reasonable Expenses” means the reasonable expenses of Employees or Personnel,
as the case may be, for which those Employees or Personnel may be reimbursed
under the Operator’s usual expense account practice, as accepted by the
Management Committee; including without limiting generality, any relocation
expenses necessarily incurred in order to properly staff the Mining Operations
if the relocation is approved by the Management Committee.

 
(k)  
“Supervision Offices” means the Operator’s offices or department within the
Operator’s offices from which the Mining Operations are generally supervised.

 
STATEMENTS AND BILLINGS
 
1.2  
The Operator shall, by invoice, charge each Participant with its Proportionate
Share of Exploration Costs and Mine Costs in the manner provided in sections 7
and 15 of the Agreement respectively.

 
1.3  
The Operator shall deliver, with each invoice rendered for Costs incurred a
statement indicating:

 
(a)  
all charges or credits to the Joint Account relating to Controllable Material ;
and

 
(b)  
all other charges and credits to the Joint Account summarised by appropriate
classification indicative of the nature of the charges and credits.

 
1.4  
The Operator shall deliver with each invoice for an advance of Costs a statement
indicating:

 
(a)  
the estimated Exploration Costs or, in the case of Mine Costs the estimated cash
disbursements, to be made during the next succeeding month;

 
(b)  
the addition thereto or subtraction therefrom, as the case may be, made in
respect of Exploration Costs or Mine Costs actually having been incurred in an
amount greater or lesser than the advance which was made by each Participant for
the penultimate month preceding the month of the invoice; and

 
(c)  
the advances made by each Participant to date and the Exploration Costs or Mine
Costs incurred to the end of the penultimate month preceding the month of the
invoice.

 
DIRECT CHARGES
 
1.5  
The Operator shall charge the Joint Account with the following items:

 
(a)  
Contractor’s Charges:

 
All costs directly relating to the Mining Operations incurred under contracts
entered into by the Operator with third parties.
 
(b)  
Labour Charges:

 
(i)  
The salaries and wages of Employees in an amount calculated by taking the full
salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Mining Operations and as its denominator the total normal
working time for the month of the Employee;


 
25

--------------------------------------------------------------------------------

 
 
(ii)  
the Reasonable Expenses of the Employees; and

 
(iii)  
Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect to their
salaries and wages.

 
(c)  
Office Maintenance:

 
(i)  
The cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Field Offices and the Supervision Offices.  The basis for
charging the Joint Account for such maintenance costs shall be as follows:

 
A.  
the expense of maintaining and operating Field Offices, less any revenue
therefrom; and

 
B.  
that portion of maintaining and operating the Supervision Offices which is equal
to

 
(1)  
the anticipated total operating expenses of the Supervision Offices

 
divided by
 
(2)  
the anticipated total staff man days for the Employees whether in connection
with the Mining Operations or not;

 
multiplied by
 
(3)  
the actual total time spent on the Mining Operations by the Employee expressed
in man days.

 
(ii)  
Without limiting generality, the anticipated total operating expenses of the
Supervision Offices shall include:

 
A.  
the salaries and wages of the Operator’s Personnel which have been directly
charged to the Supervision Offices;

 
B.  
the Reasonable Expense of the Personnel; and

 
C.  
Employee Benefits.

 
(iii)  
The Operator shall make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
operating expenses and actual total staff man days referred to in clause
3.1(C)(B) of this Appendix I.

 
(d)  
Material:

 
Material purchased or furnished by the Operator for use on the Property as
provided under section 4 of this Appendix I.

 
26

--------------------------------------------------------------------------------

 
 
(e)  
Transportation Charges:

 
The cost of transporting Employees and Material necessary for the Mining
Operations.
 
(f)  
Service Charges:

 
(i)  
The cost of services and utilities procured from outside sources other than
services covered by paragraph 3.1(h).  The cost of consultant services shall not
be charged to the Joint Account unless the retaining of the consultant is
approved in advance by the Management Committee; and

 
(ii)  
Use and service of equipment and facilities furnished by the Operator as
provided in subsection 4.4 of this Appendix I.

 
(g)  
Damages and Losses to Joint Property:

 
All costs necessary for the repair or replacement of Assets made necessary
because of damages or losses by fire, flood, storms, theft, accident or other
cause.  If the damage or loss is estimated by the Operator to exceed $100,000,
the Operator shall furnish each Participant with written particulars of the
damages or losses incurred as soon as practicable after the damage or loss has
been discovered.  The proceeds, if any, received on claims against any policies
of insurance in respect of those damages or losses shall be credited to the
Joint Account.
 
(h)  
Legal Expense:

 
All costs of handling, investigating and settling litigation or recovering the
Assets, including, without limiting generality, attorney’s fees, court costs,
costs of investigation or procuring evidence and amounts paid in settlement or
satisfaction of any litigation or claims; provided, however, that, unless
otherwise approved in advance by the Management Committee, no charge shall be
made for the services of the Operator’s legal staff or the fees and expenses of
outside solicitors.
 
(i)  
Taxes:

 
All taxes, duties or assessments of every kind and nature (except income taxes)
assessed or levied upon or in connection with the Property, the Mining
Operations thereon, or the production therefrom, which have been paid by the
Operator for the benefit of the parties.
 
(j)  
Insurance:

 
Net premiums paid for
 
(i)  
such policies of insurance on or in connection with Mining Operations as may be
required to be carried by law; and

 
(ii)  
such other policies of insurance as the Operator may carry for the protection of
the parties in accordance with the Agreement; and

 
the applicable deductibles in event of an insured loss.

 
27

--------------------------------------------------------------------------------

 
 
(k)  
Rentals:

 
Fees, rentals and other similar charges required to be paid for acquiring,
recording and maintaining permits, mineral claims and mining leases and rentals
and royalties which are paid as a consequence of the Mining Operations.
 
(l)  
Permits:

 
Permit costs, fees and other similar charges which are assessed by various
governmental agencies.
 
(m)  
Other Expenditures:

 
Such other costs and expenses which are not covered or dealt with in the
foregoing provisions of this subsection 3.1 of this Appendix I as are incurred
with the approval of the Management Committee for Mining Operations or as may be
contemplated in the Agreement.
 
PURCHASE OF MATERIAL
 
1.6  
Subject to subsection 4.4 of this Appendix I the Operator shall purchase all
Materials and procure all services required in the Mining Operations.

 
1.7  
Materials purchased and services procured by the Operator directly for the
Mining Operations shall be charged to the Joint Account at the price paid by the
Operator less all discounts actually received.

 
1.8  
Any Participant may sell Material or services required in the Mining Operations
to the Operator for such price and upon such terms and conditions as the
Management Committee may approve.

 
1.9  
Notwithstanding the foregoing provisions of this section 4, the Operator, after
having obtained the prior approval of the Management Committee, shall be
entitled to supply for use in connection with the Mining Operations equipment
and facilities which are owned by the Operator and to charge the Joint Account
with such reasonable costs as are commensurate with the ownership and use
thereof.

 
DISPOSAL OF MATERIAL
 
1.10  
The Operator, with the approval of the Management Committee may, from time to
time, sell any Material which has become surplus to the foreseeable needs of the
Mining Operations for the best price and upon the most favourable terms and
conditions available.

 
1.11  
Any Participant may purchase from the Operator any Material which may from time
to time become surplus to the foreseeable need of the Mining Operations for such
price and upon such terms and conditions as the Management Committee may
approve.

 
1.12  
Upon termination of the Agreement, the Management Committee may approve the
division of any Material held by the Operator at that date, which Material may
be taken by the Participants in kind or be taken by a Participant in lieu of a
portion of its Proportionate Share of the net revenues received from the
disposal of the Assets and Property.  If the division to a Participant be in
lieu, it shall be for such price and on such terms and conditions as the
Management Committee may approve.


 
28

--------------------------------------------------------------------------------

 
 
1.13  
The net revenues received from the sale of any Material to third parties or to a
Participant shall be credited to the Joint Account.

 
INVENTORIES
 
1.14  
The Operator shall maintain records of Material in reasonable detail and records
of Controllable Material in detail.

 
1.15  
The Operator shall perform Counts from time to time at reasonable intervals, and
in any event at the end of each calendar year.  The independent external auditor
of the Operator shall be given reasonable notice of each Count, and shall be
given the opportunity to attend the Count.

 
1.16  
Forthwith after performing a Count, the Operator shall reconcile the inventory
with the Joint Account.  The Operator shall not be held accountable for any
shortages of inventory except such shortages as may have arisen due to a lack of
diligence on the part of the Operator.

 
ADJUSTMENTS
 
1.17  
Payment of any invoice by a Participant shall not prejudice the right of that
Participant to protest the correctness of the statement supporting the payment;
provided, however, that all invoices and statements presented to each
Participant by the Operator during any calendar year shall conclusively be
presumed to be true and correct upon the expiration of 12 months following the
end of the calendar year to which the invoice or statement relates, unless
within that 12 month period that Participant gives notice to the Operator making
claim on the Operator for an adjustment to the invoice or statement.

 
1.18  
The Operator shall not adjust any invoice or statement in favour of itself after
the expiration of 3 months following the end of the calendar year to which the
invoice or statement relates.

 
1.19  
Notwithstanding subsections 7.1 and 7.2 of this Appendix I, the Operator may
make adjustments to an invoice or statement which arise out of a Count of
Material or Assets within 90 days of the completion of the Count.

 
1.20  
A Participant shall be entitled upon notice to the Operator to request that the
independent external auditor of the Operator provide that Participant with its
opinion that any invoice or statement delivered pursuant to the Agreement in
respect of the period referred to in subsection 7.1 of this Appendix I has been
prepared in accordance with this Agreement.

 
1.21  
The time for giving the audit opinion contemplated in subsection 7.4 of this
Appendix I shall not extend the time for the taking of exception to and making
claims on the Operator for adjustment as provided in subsection 7.1 of this
Appendix I.

 
1.22  
The cost of the auditor’s opinion referred to in subsection 7.4 of this Appendix
I shall be solely for the account of the Participant requesting the auditor’s
opinion, unless the audit disclosed a material error adverse to that
Participant, in which case the cost shall be solely for the account of the
Operator.

 
1.23  
Upon not less than 30 business days’ notice to the Operator, and no more
frequently than twice during the currency of each Operating Plan, a Participant
shall be entitled to inspect the Joint Account , at the location(s) where such
records are normally kept.  All costs incurred in carrying out such inspection
shall be borne by the Participant.  All disagreements or discrepancies
identified by the Participant shall be referred to the independent external
auditor for final resolution.


 
29

--------------------------------------------------------------------------------

 


 
APPENDIX II
 
NET SMELTER RETURNS
 
THIS IS APPENDIX II TO THAT CERTAIN AGREEMENT BETWEEN BROOKMOUNT EXPLORATIONS
INC. AND PANA-MINERALES S.A., MADE AS OF THE ________ DAY OF __________________,
20     .
 
1.           OBLIGATION
 
1.1  
If any non-Participant becomes entitled to a royalty pursuant to subparagraph
10.2(b) of the Agreement, each Participant shall separately calculate, as at the
end of each calendar quarter subsequent to the Completion Date, the Net Smelter
Returns.

 
1.2  
Each Participant shall within 60 days of the end of each calendar quarter, as
and when any Net Smelter Returns are available for distribution:

 
(a)  
severally pay or cause to be paid to each non-Participant that percentage of the
Net Smelter Returns to which that non-Participant is entitled under paragraph
7.10 or subparagraph 10.2(b) of the Agreement;

 
(b)  
deliver to each non-Participant a statement indicating the amount of Net Smelter
Returns to which that non-Participant is entitled;

 
1.3  
Nothing contained in the Agreement or this Appendix II shall be construed as:

 
(a)  
imposing on a Participant any obligation with respect to the payments of royalty
due hereunder to a non-Participant from any other Participant; or

 
(b)  
conferring on any non-Participant any right to or interest in any Property or
Assets except the right to receive royalty payments from each Participant as and
when due.

 
1.4  
The Participants agree that on the request of any non-Participant they will
execute and deliver such documents as may be necessary to permit that
non-Participant to record its royalty right against the Property.

 
2.  
NET SMELTER RETURNS

 
2.1  
“Net Smelter Returns” means the net amount of money received by a Participant
for its own account from the sale of ore, or ore concentrates of other products
from the Property to a smelter or other ore buyer after deduction of the total
of the following:

 
(a)  
smelter and/or refining charges;

 
(b)  
government imposed production and ad valorem taxes (excluding taxes on income);

 
(c)  
ore treatment charges, penalties and any and all charges made by the purchaser
of ore or concentrates;

 
(d)  
any and all transportation and insurance costs which may be incurred in
connection with the transportation of ore or concentrates; and

 



 
30

--------------------------------------------------------------------------------

 
 
(e)  
all umpire charges which the purchaser may be required to pay.

 
2.2  
Payment of Net Smelter Returns by the Participant to the non-Participant shall
be made quarterly within  days after the end of each fiscal quarter of the
Participant and shall be accompanied by unaudited financial statements
pertaining to the operations carried out on the Property.  Within 90 days after
the end of each fiscal year of the Participant in which Net Smelter Returns are
payable to the non-Participant, the records relating to the calculation of Net
Smelter Returns for such year shall be audited by the Operator’s external
independent auditor and any resulting adjustments in the payment of Net Smelter
Returns payable to the non-Participant shall be made forthwith.  A copy of the
said auditor’s report and accompanying financial information shall be delivered
to the non-Participant within 30 days of the end of such 90-day period.

 
2.3  
Each annual audit shall be final and not subject to adjustment unless the
non-Participant delivers to the Participant written exceptions in reasonable
detail within six months after the non-Participant receives the report.  The
non-Participant, or its representative duly authorized in writing, at its
expense, shall have the right to audit the books and records of the Participant
related to Net Smelter Returns to determine the accuracy of the report, but
shall not have access to any other books and records of the Participant.  The
audit shall be conducted by a chartered or certified public accountant of
recognized standing.  The Participant shall have the right to condition access
to its books and records on execution of a written agreement by the auditor that
all information will be held in confidence and used solely for purposes of audit
and resolution of any disputes related to the report.  A copy of the
non-Participant’s report shall be delivered to the Participant upon completion,
and any discrepancy between the amount actually paid by the Participant and the
amount which should have been paid according to the non-Participant’s report
shall be paid forthwith, one party to the other.  In the event that the said
discrepancy is to the detriment of the non-Participant and exceeds 5% of the
amount actually paid by the Participant, then the Participant shall pay the
entire cost of the audit.

 
2.4  
No error in accounting or in interpretation of the Agreement shall be the basis
for a claim of breach of fiduciary duty, or the like, or give rise to a claim
for exemplary or punitive damages or for termination or rescission of the
Agreement or the estate and rights acquired and held by the Participant under
the terms of the Agreement.

 
 
31

--------------------------------------------------------------------------------

 
